 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
EXECUTION COPY
 

 
 [clecologo1.jpg]
   
CREDIT AGREEMENT
 
dated as of November 23, 2010
 
among
 
CLECO POWER LLC,
as Borrower
 
The Lenders Party Hereto
 
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK AND KEYBANK NATIONAL ASSOCIATION,
as Syndication Agents
 
 
JPMORGAN SECURITIES LLC, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK AND
KEYBANK NATIONAL ASSOCIATION,
as Co-Lead Arrangers and Book Runner
 
DEUTSCHE BANK AG NEW YORK BRANCH and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
   



 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 
ARTICLE 1. DEFINITIONS
 
1
Section 1.1
Defined Terms
1
Section 1.2
Classification of Loans and Borrowings
19
Section 1.3
Terms Generally
19
Section 1.4
Accounting Terms; GAAP
19
Section 1.5
Rounding
 
20
ARTICLE 2. THE CREDITS
 
20
Section 2.1
Commitments
20
Section 2.2
Loans and Borrowings
20
Section 2.3
Requests for Borrowings.
21
Section 2.4
Funding of Borrowings.
21
Section 2.5
Termination, Reduction and Increase of Commitments
22
Section 2.6
Repayment of Loans; Evidence of Debt
24
Section 2.7
Prepayment of Loans
24
Section 2.8
Letters of Credit
25
Section 2.9
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
28
Section 2.10
Defaulting Lenders
 
30
ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.
 
32
Section 3.1
Interest
32
Section 3.2
Interest Elections Relating to Borrowings
32
Section 3.3
Fees
33
Section 3.4
Alternate Rate of Interest
34
Section 3.5
Increased Costs; Illegality
35
Section 3.6
Break Funding Payments
37
Section 3.7
Taxes
37
Section 3.8
Mitigation Obligations
 
40
ARTICLE 4. REPRESENTATIONS AND WARRANTIES
 
41
Section 4.1
Organization; Powers
41
Section 4.2
Authorization; Enforceability
41
Section 4.3
Governmental Approvals; No Conflicts
41
Section 4.4
Financial Condition
41
Section 4.5
Litigation
42
Section 4.6
Environmental Matters
42
Section 4.7
Investment Company Status
42
Section 4.8
ERISA
42
Section 4.9
Disclosure
43
Section 4.10
Subsidiaries
43
Section 4.11
Federal Reserve Regulations, etc.
 
43
ARTICLE 5. CONDITIONS
 
43
Section 5.1
Effective Date
43
Section 5.2
Each Credit Event
 
45
ARTICLE 6. AFFIRMATIVE COVENANTS
 
45
Section 6.1
Financial Statements and Other Information
45
Section 6.2
Notices of Material Events
46
Section 6.3
Legal Existence
47
Section 6.4
Taxes
47

 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
Page
 
Section 6.5
Insurance
47
Section 6.6
Condition of Property
48
Section 6.7
Observance of Legal Requirements
48
Section 6.8
Inspection of Property; Books and Records; Discussions
48
Section 6.9
Nature of Business
48
Section 6.10
Use of Proceeds
 
48
ARTICLE 7. NEGATIVE COVENANTS
 
49
Section 7.1
Liens
49
Section 7.2
Merger; Consolidation; Sale of Assets.
51
Section 7.3
Financial Covenant
 
52
ARTICLE 8. EVENTS OF DEFAULT
 
52
ARTICLE 9. THE ADMINISTRATIVE AGENT
 
54
ARTICLE 10. MISCELLANEOUS
 
56
Section 10.1
Notices
56
Section 10.2
Waivers; Amendments
57
Section 10.3
Expenses; Indemnity; Damage Waiver
58
Section 10.4
Successors and Assigns
60
Section 10.5
Survival
63
Section 10.6
Counterparts; Integration; Effectiveness
63
Section 10.7
Severability
63
Section 10.8
Right of Set-off
64
Section 10.9
Governing Law; Jurisdiction; Consent to Service of Process
64
Section 10.10
WAIVER OF JURY TRIAL
64
Section 10.11
Headings
65
Section 10.12
Interest Rate Limitation
65
Section 10.13
Advertisement
65
Section 10.14
USA Patriot Act Notice
65
Section 10.15
Treatment of Certain Information
65
Section 10.16
No Fiduciary Duty.
66



 
 
(ii)
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

 
 
 
SCHEDULES:
 
Schedule 2.1
List of Commitments
Schedule 4.5/4.6
Disclosed Matters
Schedule 4.10
List of Subsidiaries



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Credit Request
Exhibit C
Form of Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Increase Supplement

 
 
 
(iii)
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
THIS CREDIT AGREEMENT (this “Agreement”), dated as of November 23, 2010, is made
by and among CLECO POWER LLC, the Lenders party hereto, CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK AND KEYBANK NATIONAL ASSOCIATION, as syndication
agents hereunder, DEUTSCHE BANK AG NEW YORK BRANCH and U.S. BANK NATIONAL
ASSOCIATION, as documentation agents hereunder, and JPMORGAN CHASE BANK, N.A. as
Administrative Agent for the Lenders hereunder.
 
The parties hereto agree as follows:
 
 
ARTICLE 1.
 
 
DEFINITIONS
 
Section 1.1 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.  For the avoidance of doubt,
a Loan that bears interest at a rate determined pursuant to clause (iii) of the
definition of Alternate Base Rate shall, for all purposes of this Agreement, be
deemed to be an ABR Loan and not a Eurodollar Loan.
 
“Accountants” means PricewaterhouseCoopers, L.L.P. or another registered public
accounting firm of recognized national standing.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and(iii) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum (provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page 1 (or on any successor or
substitute page of such Service) at approximately 11:00 a.m. London time on such
day).  Any change in the Alternate Base Rate due to a
 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
 
“Applicable Margin” means, at all times from and after the Effective Date and
during the periods in which the applicable Pricing Level set forth below is in
effect: (i) with respect to ABR Borrowings, the percentage set forth in the
following table under the heading “ABR Margin”, (ii) with respect to Eurodollar
Borrowings and the Letter of Credit participation fee payable under Section
3.3(b)(i), the percentage set forth in the following table under the heading
“Eurodollar Margin and LC Fee”, and (iii) with respect to facility fees payable
under Section 3.3(a), the percentage set forth in the following table under the
heading “Facility Fee”:
 
Pricing Level
 
ABR Margin
Eurodollar Margin
and LC Fee
 
 
Facility Fee
Pricing Level I
0.550%
1.550%
0.200%
Pricing Level II
0.750%
1.750%
0.250%
Pricing Level III
0.900%
1.900%
0.350%
Pricing Level IV
1.050%
2.050%
0.450%
Pricing Level V
1.250%
2.250%
0.500%
Pricing Level VI
1.875%
2.875%
0.625%



Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the Senior Debt
Rating from S&P or Moody’s.  Notwithstanding anything in clause (a) of this
definition to the contrary, in the event of a split in the Senior Debt Rating
from S&P and Moody’s that would otherwise result in the application of more than
one Pricing Level (had the provisions regarding the applicability of other
Pricing Levels contained in the definitions thereof not been given effect), then
the Applicable Margin shall be determined as follows: (i) in the event of a
split in the Senior Debt Rating from S&P and Moody’s by one rating level, then
the Applicable Margin shall be determined using the Pricing Level within which
the higher of the two rating categories would otherwise fall, and (ii) in the
event of a split in the Senior Debt Rating from S&P and Moody’s by more than one
rating level, then the Applicable Margin shall be determined using the Pricing
Level within which the next highest level above the lower of the two rating
categories would otherwise fall.  If the rating system of S&P or Moody’s shall
change, the Borrower and the Administrative Agent shall negotiate in good faith
to amend the definition of “Pricing Level” to reflect such changed rating system
and, pending the effectiveness of such amendment (which shall require the
approval of the Required Lenders), the Pricing Level shall be determined by
reference to the rating most recently in effect prior to such change.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.10 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitments) represented by such Lender’s Commitments.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
such determination.
 
“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
 
 
-2-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or in such other form as shall be
acceptable to the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and, if different, the date of
termination of the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Cleco Power LLC, a Louisiana limited liability company.
 
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease Obligations” means with respect to any Person, obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, provided, however, no power purchase agreement with an independent
power producer or a power producer which is not an Affiliate of Borrower shall
constitute a Capital Lease Obligation.
 
 “Change in Control” means the occurrence of any of the following: (i) the
consummation of any transaction the result of which is that any “person” or
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934) of more than 50% of the total voting
power in the aggregate of all classes of the Voting Securities of the Parent
then outstanding, or (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of
 
 
 
 
-3-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
directors of the Parent by Persons who were neither nominated by the board of
directors of the Parent nor appointed by directors so nominated.
 
“Change in Law” means (i) the adoption of any law, rule or regulation after the
Effective Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (iii) compliance by any Credit Party (or, for purposes of
Section 3.5(b), by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date; provided, however, that notwithstanding
anything to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a Change in Law, regardless
of the date enacted, adopted or issued.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder in an
aggregate outstanding amount not exceeding the amount of such Lender’s
Commitment as set forth on Schedule 2.1 plus, the amount of any increase set
forth in each Increase Supplement executed and delivered by such Lender, the
Borrower and the Administrative Agent or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment in accordance
with Section 10.4(b), as applicable, as such Commitment may be adjusted from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 10.4.  The initial aggregate amount of the
Commitments on the Effective Date is $300,000,000.
 
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit D.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” has the meaning assigned to such term in Section 5.2.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
 
“Credit Parties” means the Administrative Agent, the Issuing Bank and the
Lenders.
 
“Credit Request” means a Credit Request, substantially in the form of Exhibit B,
or in such other form as shall be acceptable to the Administrative Agent.
 
“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
 
“Defaulting Lender” means any Lender, as determined by the Administrative Agent
(or if the Administrative Agent is the Defaulting Lender, by the Required
Lenders), that (a) has failed, within three (3) Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such
 
 
-4-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party (based on the reasonable
belief that it may not fulfill its funding obligation), acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
 
 “Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in (i) Schedule 4.5/4.6, (ii) the current and periodic reports
filed by the Borrower from time to time with the SEC pursuant to the
requirements of the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, or (iii) disclosed by the Borrower to the
Lenders (either directly or indirectly through the Administrative Agent) in
writing.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures (excluding any maturity as a result of an optional redemption by
the issuer thereof to the extent not prohibited by this Agreement) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the unconditional sole option of the holder thereof (other than
solely for Equity Interests which do not constitute Disqualified Stock), in
whole or in part, on or prior to the date that is one year after the Maturity
Date.  The term “Disqualified Stock” shall also include any options, warrants or
other rights that are convertible into Disqualified Stock or that are redeemable
at the option of the holder, or required to be redeemed, prior to the date that
is 180 days after the Maturity Date.
 
“Documentation Agents” means, collectively, Deutsche Bank AG New York Branch and
U.S. Bank National Association, in their capacities as documentation agents for
the Lenders hereunder.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” has the meaning assigned to such term in Section 5.1.
 
“Eligible Assignees” means any of the following (i) any commercial banks,
finance companies, insurance companies and other financial institutions and
funds (whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, provided that such entity has been approved by the
Administrative Agent, the Issuing Bank and, unless an Event of Default has
occurred and is continuing at the time of assignment to such entity, the
Borrower (each such approval not to be unreasonably withheld or delayed), and
provided further that any such entity shall be entitled, as of the date such
entity becomes a Lender, to receive payments under its Note without deduction or
 
 
-5-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
 
withholding with respect to United States federal income tax, (ii) each of the
Lenders and (iii) any Affiliate or Approved Fund of a Lender, and each is an
“Eligible Assignee”.
 
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.
 
“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any Person for
damages, injunctive or equitable relief, personal injury (including sickness,
disease or death), Remedial Action costs, tangible or intangible property
damage, natural resource damages, nuisance, pollution, any adverse effect on the
environment caused by any Hazardous Material, or for fines, penalties or
restrictions, resulting from or based upon (i) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (ii) exposure to any Hazardous Material,
(iii) the presence, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material or (iv) the violation or alleged violation of
any Environmental Law or Environmental Permit.
 
“Environmental Law” means any and all applicable present and future treaties,
laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by or with any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the presence, management,
Release or threatened Release of any Hazardous Material or to health and safety
matters.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
 
“Equity Interest” means (i) shares of corporate stock, partnership interests,
limited liability company membership interests, and any other interest that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and (ii) all warrants, options
or other rights to acquire any Equity Interest set forth in clause (i) of this
defined term.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (ii) any failure to satisfy
the minimum funding standards of Section 412 of the Code or Section 302 of ERISA
with respect to any Plan, whether or not waived; (iii) the incurrence by the
Borrower, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan; (iv) the receipt by  the
Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (v) the incurrence by the
Borrower, any Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or
 
 
-6-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
partial withdrawal from any Plan or Multiemployer Plan; or (vi) the receipt by
the Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.  For the avoidance of
doubt, a Loan that bears interest at a rate determined pursuant to clause (iii)
of the definition of Alternate Base Rate shall, for all purposes of this
Agreement, be deemed to be an ABR Loan and not a Eurodollar Loan.
 
“Event of Default” has the meaning assigned to such term in Article 8.
 
“Evergreen Letter of Credit” means any Letter of Credit that, by its terms,
provides that it shall be automatically renewed or extended for a stated period
of time at the end of its then scheduled expiry date unless the Issuing Bank
notifies the beneficiary thereof prior to such expiry date that the Issuing Bank
elects not to renew or extend such Letter of Credit.
 
“Existing Loan Documents” means that certain First Amended and Restated Credit
Agreement dated as of June 2, 2006 (as amended, modified or supplemented and as
in effect on the Effective Date), among the Borrower, the lenders party thereto,
JPMorgan Chase Bank, N.A. and WestLB AG, New York Branch, as syndication agents,
Keybank National Association, Union Bank of California, N.A., Caylon, New York
Branch and CoBank, ACB, as documentation agents, and The Bank of New York Mellon
(formerly known as The Bank of New York), as administrative agent thereunder,
together with the notes and the documentation in respect of any letters of
credit issued in connection therewith.
 
“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financial Statements” has the meaning assigned to such term in Section 4.4(a).
 
“Finsubs” means each special purpose bankruptcy-remote Person that is a
wholly-owned (directly or indirectly) Subsidiary of the Borrower organized
solely for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
 
 
-7-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied; provided, however, that in the event Borrower converts to
use the International Financial Reporting Standards by the International
Accounting Standards Board or other method of accounting, as may hereafter be
required or permitted by the SEC, then the term “GAAP” as used in this Agreement
shall be deemed to mean and refer to such International Financial Reporting
Standards or such other method of accounting instead, which are applicable to
the circumstances as of the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, commission, exchange, association, board, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The term
“Guaranteed” has a meaning correlative thereto.  The amount of any Guarantee of
a Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Guarantee) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith, provided that,
notwithstanding anything in this definition to the contrary, the amount of any
Guarantee of a Person in respect of any Hedge Agreement by any other Person with
a counterparty shall be deemed to be the maximum reasonably anticipated
liability of such other Person, as determined in good faith by such Person, net
of any obligation or liability of such counterparty in respect of any Hedge
Agreement with such Person, provided further that the obligations of such other
Person under such Hedge Agreement with such counterparty shall be terminable at
the election of such other Person in the event of a default by such counterparty
in its obligations to such other Person.
 
 
 
-8-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Agreement” means any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest rate,
currency exchange rate or commodity price hedge, future, forward, swap, option,
cap, floor, collar or similar agreement or arrangement (including both physical
and financial settlement transactions).
 
“Increase Supplement” means an increase supplement in the form of Exhibit E.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.5(d).
 
“Indebtedness” means as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of property (excluding trade payables incurred in the
ordinary course of business and excluding any such obligations payable solely
through the Borrower’s issuance of Equity Interests (other than the Disqualified
Stock and Equity Interests convertible into Disqualified Stock)), (ii)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (iii)
obligations with respect to any conditional sale or title retention agreement,
(iv) indebtedness arising under acceptance facilities and the amount available
to be drawn under all letters of credit issued for the account of such Person
and, without duplication, all drafts drawn thereunder to the extent such Person
shall not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (v) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than statutory Liens and Liens described in clauses
(n), (o), (t) and (u) of the definition “Permitted Encumbrances”), provided that
the amount of such liabilities included for purposes of this definition will be
the amount equal to the lesser of the fair market value of such property and the
amount of the liabilities so secured, (vi) indebtedness in respect of
Disqualified Stock valued at the greater of its voluntary or involuntary maximum
fixed repurchase price plus accrued dividends, (vii) liabilities in respect of
any obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of any shares of equity securities or any
option, warrant or other right to acquire any shares of equity securities,
(viii) obligations under Capital Lease Obligations, and (ix) Guarantees of such
Person in respect of Indebtedness of others.  Regardless of whether or not any
bonds or other obligations of the Borrower or any Subsidiary (including any
Finsub or Receivables SPC) in respect of any Securitization Financing or
Receivables Financing constitutes Indebtedness under GAAP, the Indebtedness and
other liabilities of such Finsub or Receivables SPC in respect of such bonds or
other obligations and any credit enhancement with respect thereto shall be taken
into account in calculating Indebtedness.
 
“Indemnitee” has the meaning assigned to such term in Section 10.3(b).
 
“Indenture” means the Indenture, dated as of October 1, 1988, between the
Borrower and The Bank of New York Mellon Trust Company, NA (f/k/a The Bank of
New York Trust Company, NA), as trustee.
 
“Information” has the meaning assigned to such term in Section 10.15.
 
“Intellectual Property” means all copyrights, trademarks, servicemarks, patents,
trade names and service names.
 
 
-9-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 3.2.
 
“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (iii) with respect to all Loans,
the Maturity Date.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Issuing Bank” means JPMorgan Chase, in its capacity as issuer of Letters of
Credit.
 
“JPMorgan Chase” means JPMorgan Chase Bank, N.A.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, (i) with respect to all of the Lenders, the
sum, without duplication, of (x) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (y) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Lender, its Applicable Percentage of
the amount determined under clause (i).
 
“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption an
Increase Supplement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any standby letter of credit (and any successive
renewals thereof) issued pursuant to this Agreement.
 
“Letter of Credit Commitment” means, with respect to the Issuing Bank, the
commitment of the Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of the Issuing Bank’s Letter of Credit Commitment on the
Effective Date is $300,000,000.00.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate
 
 
-10-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate does not appear on Page 3750 of the Dow Jones Market Service (or on
any such successor or substitute page, or any successor to or substitute for
such Service) at such time for any reason, then the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate of interest
per annum, as reported by JPMorgan Chase to the Administrative Agent, quoted by
JPMorgan Chase to leading banks in the interbank eurodollar market as the rate
at which JPMorgan Chase is offering Dollar deposits in an amount equal
approximately to the Eurodollar Loan of JPMorgan Chase to which such Interest
Period shall apply for a period equal to such Interest Period, as quoted at
approximately 11:00 a.m. two Business Days prior to the first day of such
Interest Period.
 
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
 
“Loan” means a loan referred to in Section 2.1 and made pursuant to Section 2.4.
 
“Loan Documents” means this Agreement, the Notes and the documentation in
respect of each Letter of Credit.
 
“LPSC” means the Louisiana Public Service Commission or any Governmental
Authority succeeding to the functions thereof.
 
“LPSC Order” means that certain Order No. U-31299 dated August 27, 2010, issued
by the LPSC to the Borrower with respect to Docket No. U-31299, and any renewal
or replacement order thereof, together with any supplemental order thereto,
authorizing the Borrower to renew its revolving credit facility in an aggregate
principal amount not in excess of $300,000,000.
 
“Margin Stock” has the meaning assigned to such term in Regulation U.
 
“Material Adverse Change” means a material adverse change in the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and its Subsidiaries, taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, business, prospects or property of (a) the Borrower or
(b) the Borrower and its Subsidiaries, taken as a whole, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents, or (iii) the
ability of the Credit Parties to enforce their rights and remedies under the
Loan Documents.
 
“Material Obligations” means as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Subsidiary or, in the case of the Borrower only, any
Guarantee, in an aggregate principal amount exceeding $50,000,000.  For purposes
of determining Material Obligations, the “principal amount” of Indebtedness,
operating leases or Guarantees at any time shall be the maximum aggregate amount
 
 
 
-11-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(giving effect to any netting agreements) that the Borrower or such Subsidiary,
as applicable, would be required to pay if such Indebtedness, operating leases
or Guarantees became due and payable on such day.
 
“Maturity Date” means November 23, 2014.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Lender” has the meaning assigned to such term in Section 2.5(d).
 
“Notes” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans payable to the order of such Lender (or, if required by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit C.
 
“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution or delivery of, or performance
under, or otherwise with respect to, the Loan Documents.
 
“Parent” means Cleco Corporation, a Louisiana corporation.
 
“Parent Credit Agreement” means the Credit Agreement, dated as of November 23,
2010, by and among the Parent, the lenders party thereto, Crédit Agricole
Corporate and Investment Bank and KeyBank National Association, as syndication
agents thereunder, Deutsche Bank AG New York Branch and U.S. Bank National
Association, as documentation agents thereunder, and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder.
 
 “Participant” has the meaning assigned to such term in Section 10.4(d).
 
“Patriot Act” has the meaning assigned to such term in Section 10.14.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes, assessments or similar charges incurred in
the ordinary course of business that are not yet due or are being contested in
compliance with Section 6.4, provided that enforcement of such Liens is stayed
pending such contest;
 
(b) landlords’, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
contractors’, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations which are not delinquent or
are being contested, provided that enforcement of such Liens is stayed pending
such contest;
 
 
-12-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (but not ERISA);
 
(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, purchase agreements, government contracts, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business, and other than promissory notes
and contracts for the repayment of borrowed money;
 
(e) Liens (including contractual security interests) in favor of a financial
institution (including securities firms) encumbering deposit accounts or checks
or instruments for collection, commodity accounts or securities accounts
(including the right of set-off) at or held by such financial institution in the
ordinary course of its commercial business and which secure only liabilities
owed to such financial institution arising out of or resulting from its
maintenance of such account or otherwise are within the general parameters
customary in the financial industry;
 
(f) maritime Liens arising by operation of law in the ordinary course of
business and securing obligations which are not delinquent or are being
contested, provided that enforcement of such Liens is stayed pending such
contest;
 
(g) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods;
 
(h) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 8;
 
(i) any interest of a lessor or licensor in property under an operating lease
under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;
 
(j) Liens arising from filed UCC-1 financing statements relating solely to
leases not prohibited by this Agreement;
 
(k) leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Borrower and its Subsidiaries;
 
(l) licenses of Intellectual Property granted by the Borrower or any Subsidiary
in the ordinary course of business and not materially interfering with the
ordinary conduct of the business of the Borrower and its Subsidiaries;
 
(m) easements, servitudes (contractual and legal), zoning restrictions, rights
of way, encroachments, minor defects and irregularities in title and other
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not render
title to such property unmarketable or materially interfere with the ability of
the Borrower and its Subsidiaries, as the case may be, to utilize their
respective properties for their intended purposes;
 
(n) Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate on which the Borrower or any Subsidiary has a
right-of-way, easement, franchise or other
 
 
-13-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
servitude or of which the Borrower or any Subsidiary is the lessee, for the
purpose of locating transmission and distribution lines and related support
structures, pipe lines, substations, measuring stations, tanks, pumping or
delivery equipment or similar equipment, or service buildings incidental to any
of the foregoing;
 
(o) with respect to properties involved in the production of oil, gas and other
minerals, unitization and pooling agreements and orders, operating agreements,
royalties, reversionary interests, preferential purchase rights, farmout
agreements, gas balancing agreements and other agreements, in each case that are
customary in the oil, gas and mineral production business in the general area of
such property and that are entered into in the ordinary course of business;
 
(p) Liens in favor of Governmental Authorities encumbering assets acquired in
connection with a government grant program, and the right reserved to, or vested
in, any Governmental Authority by the terms of any right, power, franchise,
grant, license, or permit, or by any provision of law, to purchase, condemn,
recapture or designate a purchaser of any property;
 
(q) Liens on Margin Stock to the extent that a prohibition on such Liens would
violate Regulation U;
 
(r) Liens on any cash collateral for Letters of Credit issued under this
Agreement or for a Defaulting Lender’s LC Exposure;
 
(s) customary Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement, and Liens on monies held by trustees in payment or
construction accounts under indentures;
 
(t) agreements for and obligations (other than repayment of borrowed money)
relating to the joint or common ownership, operation, and use of property,
including Liens under joint venture or similar agreements securing obligations
incurred in the conduct of operations or consisting of a purchase option, call
or right of first refusal with respect to the Equity Interests in such jointly
owned Person; and
 
(u) Liens granted on cash or invested funds constituting proceeds of any sale or
disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V or Pricing Level VI, as the context may
require.
 
 
-14-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“Pricing Level I” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is A- or higher by S&P or A3 or
higher by Moody’s.
 
“Pricing Level II” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody’s and (iii) Pricing Level I does not apply.
 
“Pricing Level III” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody’s and (iii) Pricing Levels I and II do not apply.
 
“Pricing Level IV” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is BBB- or higher by S&P or Baa3 or
higher by Moody’s and (iii) Pricing Levels I, II and III do not apply.
 
“Pricing Level V” means any time when (i) no Event of Default has occurred and
is continuing, (ii) the Senior Debt Rating is (x) BB+ or higher by S&P and Baa3
or higher by Moody’s or (y) BBB- or higher by S&P and Ba1 or higher by Moody’s
and (iii) Pricing Levels I, II, III and IV do not apply.
 
“Pricing Level VI” means any time when none of Pricing Levels I, II, III, IV and
V is applicable.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate at its principal office in New York
City; each change in the Prime Rate being effective from and including the date
such change is publicly announced as being effective.  The Prime Rate is not
intended to be lowest rate of interest charged by JPMorgan Chase in connection
with extensions of credit to borrowers.
 
 “Properties” has the meaning assigned to such term in Section 4.6(a).
 
“Receivables” means accounts receivables, payment intangibles, notes receivable,
rights to receive future payments and related rights of the Borrower or any of
its Subsidiaries, and any supporting obligations and other financial assets
related thereto (including all collateral securing such accounts receivables or
other assets, contracts and contract rights, all guarantees with respect
thereto, and all proceeds thereof) which are transferred, or in respect of which
security interests are granted, in one or more transactions that are customary
for asset securitizations of such Receivables.
 
“Receivables Securitization” means any sale, grant or contribution, or series of
related sales, grants or contributions, by the Borrower or any of its
Subsidiaries of Receivables or interests therein (or purported sale, grant or
contribution) to a limited liability company, business trust or other entity,
where (a) the purchase of such Receivables or interests therein is funded in
whole or in part by the incurrence or issuance by the purchaser, grantee or any
successor entity of Debt or securities that are to receive payments from, or
that represent interests in, the cash flow derived primarily from such
Receivables or interests therein (provided, however, that “Debt” as used in this
clause (a) shall not include Debt incurred by a Receivables SPC owed to the
Borrower or any of its Subsidiaries, as applicable, which Debt represents all or
a portion of the purchase price or other consideration paid by the Receivables
SPC for such Receivables or interests therein), (b) any representation,
warranty, covenant, recourse, repurchase, hold harmless, indemnity or similar
obligations of the Borrower or any of its Subsidiaries, as applicable (other
than the Receivables SPC that is a party to such transaction), in
 
 
 
-15-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
respect of Receivables or interests therein sold, granted or contributed, or
payments made in respect thereof, are customary for transactions of this type,
and do not prevent the characterization of the transaction as a true sale under
applicable laws (including debtor relief laws), and (c) any representation,
warranty, covenant, recourse, repurchase, hold harmless, indemnity or similar
obligations of a Receivables SPC in respect of Receivables or interests therein
sold, granted or contributed, or payments made in respect thereof, are customary
for transactions of this type.
 
“Receivables SPC” means a special purpose, bankruptcy-remote Person formed for
the sole and exclusive purpose of engaging in activities in connection with the
purchase, sale and financing of Receivables in connection with and pursuant to a
Receivables Securitization.
 
“Register” has the meaning assigned to such term in Section 10.4(c).
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, (i) or
(ii) above.
 
“Required Deposit Amount” means in the event that as a result of the deposit of
cash collateral with the Administrative Agent pursuant to Section 2.8(i) the
Borrower (i) is not required to grant a security interest in such cash
collateral to any other Person, an amount equal to the LC Exposure on the date
on which cash collateral is required to be deposited, or (ii) is required to
grant a security interest in such cash collateral to any other Person, an amount
equal to the LC Exposure on the date on which cash collateral is required to be
deposited multiplied by a fraction, the numerator of which is the sum of the LC
Exposure plus the principal amount of all other obligations to be secured by
such cash collateral and the denominator of which is the amount of such LC
Exposure.
 
“Required Lenders” means, at any time, Lenders having unused Commitments, LC
Exposure and outstanding Loans representing more than 50% of the sum of the
unused Commitments, LC Exposure and outstanding Loans of all Lenders.
 
 
-16-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.
 
“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005-62, is (i)
issued by a Finsub and (ii) secured by the intangible property right to collect
charges for the recovery of specified costs and such other assets, if any, of a
Finsub.
 
“Securitization Financing Order” means an order of the applicable regulatory
Governmental Authority (such as the LPSC) which allows for a securitization
financing by the Borrower and/or a Finsub authorized by a Securitization
Statute.
 
“Securitization Statute” means any legislation, including, but not limited to,
the Louisiana Electric Utility Storm Recovery Securitization Act and the
Louisiana Electric Utility Investment Recovery Securitization Act, that (i) is
enacted to facilitate the recovery of certain specified costs incurred by the
Borrower; (ii) authorizes the Borrower to apply for, and authorizes the
applicable regulatory Governmental Authority to issue, a financing order
determining the amount of specified costs the Borrower will be allowed to
recover; (iii) provides that pursuant to the financing order, the Borrower
acquires an intangible property right to charge, collect, and receive amounts
necessary to provide for the full recovery of the specified costs determined to
be recoverable, and assures that the charges are non-bypassable; (iv) guarantees
that the applicable regulatory Governmental Authority will not rescind or amend
the financing order, revise the amount of specified costs, or in any way reduce
or impair the value of the intangible property right, except as may be
contemplated by periodic adjustments authorized by such legislation; (v)
provides procedures assuring that the sale of the intangible property right from
the Borrower to a Finsub will be perfected under applicable law as an absolute
transfer of the Borrower’s right, title, and interest in the property, and (vi)
authorizes the securitization of the intangible property right to recover the
fixed amount of specified costs through the issuance of bonds, other evidences
of indebtedness, or certificates of participation or beneficial interest that
are issued pursuant to an indenture, contract or other agreement of the Borrower
or a Finsub.
 
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date.  If either (but not both) Moody’s or
S&P shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages, if any, (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which member banks of the United States
Federal Reserve System in New York City with deposits exceeding $250,000,000 are
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without
 
 
 
-17-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.
 
“Subsidiary” means, as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Equity Interests having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined.  Unless the context otherwise requires, references
to a Subsidiary shall be deemed to be references to a Subsidiary of the
Borrower.
 
“Syndication Agents” means, collectively, Crédit Agricole Corporate and
Investment Bank and KeyBank National Association, in their capacities as
syndication agents for the Lenders hereunder.
 
 “Tax” means any present or future tax, levy, assessment, impost, duty, charge,
fee, deduction or withholding of any nature, and whatever called, by a
Governmental Authority, on whomsoever and wherever imposed, levied, collected,
withheld or assessed.
 
“Tax on the Overall Net Income” means, as to any Person, a Tax imposed by the
jurisdiction in which that Person’s principal office (and/or, in the case of a
Lender, its lending office in the United States of America designated in its
Administrative Questionnaire or such other office as such Lender may designate
in writing to the Administrative Agent and the Borrower) is located, or by any
political subdivision or taxing authority thereof, or in which that Person is
deemed to be doing business, except to the extent such Person is doing business
solely as a result of negotiation, execution, delivery or performance of the
Transactions contemplated by this Agreement, imposed on (or measured by) all or
part of the net income, profits or gains of that Person (whether worldwide, or
only insofar as such income, profits or gains are considered to arise in or to
relate to a particular jurisdiction, or otherwise).
 
“Total Capitalization” means, at any time, the difference between (i) the sum of
each of the following at such time with respect to the Borrower and the
Subsidiaries determined on a consolidated basis in accordance with GAAP: (a)
preferred Equity Interests, plus (b) common Equity Interests and any premium on
Equity Interests thereon (as such term is used in the Financial Statements),
excluding accumulated other comprehensive income or loss, plus (c) retained
earnings, plus (d) Total Indebtedness, and (ii) stock of the Borrower acquired
by the Borrower and stock of a Subsidiary acquired by such Subsidiary, in each
case at such time, as applicable, determined on a consolidated basis in
accordance with GAAP.
 
“Total Indebtedness” means at any time, all Indebtedness (net of unamortized
premium and discount (as such term is used in the Financial Statements)) at such
time of the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP.  Regardless of whether or not any bonds issued in
connection with a Securitization Financing, Receivables Securitization or other
obligations of the Borrower or any Subsidiary (including any Finsub and
Receivables SPC) in respect of a Securitization Financing or Receivables
Securitization constitutes Indebtedness under GAAP, the Indebtedness and other
liabilities of such Finsub or Receivables SPC
 
 
-18-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 in respect of such bonds and any credit enhancement with respect thereto shall
be taken into account in calculating Total Indebtedness.
 
“Transactions” means (i) the execution, delivery and performance by the Borrower
of each Loan Document to which it is a party, (ii) the borrowing of the Loans
and the issuance of the Letters of Credit and (iii) the use of the proceeds of
the Loans and the Letters of Credit.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (i) the Adjusted LIBO Rate or (ii) the Alternate Base
Rate.  For the avoidance of doubt, a Loan that bears interest at a rate
determined pursuant to clause (iii) of the definition of Alternate Base Rate
shall, for all purposes of this Agreement, be deemed to be an ABR Loan and not a
Eurodollar Loan.
 
“Utility Mortgage” means the Indenture of Mortgage, dated as of July 1, 1950,
made by the Borrower to Bank One Trust Company, NA, as Trustee.
 
“Voting Security” means a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of Equity Interests has such voting
power by reason of any contingency.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.2 Classification of Loans and Borrowings.  For purposes of this
Agreement, (i) Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”) and (ii) Borrowings may also be classified and referred to by
Type (e.g., a “Eurodollar Borrowing”).
 
Section 1.3 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (ii) any definition of
or reference to any law shall be construed as referring to such law as from time
to time amended and any successor thereto and the rules and regulations
promulgated from time to time thereunder, (iii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (iv)
the words “herein”, “hereof” and “hereunder”, and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (v) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
Section 1.4 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, as used in the Loan Documents and in any certificate, opinion or other
document made or delivered pursuant thereto, accounting terms not defined in
Section 1.1, and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP.  
 
 
-19-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
If at any time any change in GAAP (including any change to the International
Financial Reporting Standards by the International Accounting Standards Board or
other method of accounting, as may hereafter be required or permitted by the
SEC) would affect the computation of any financial requirement set forth in this
Agreement, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such requirement to reflect such change in GAAP
(subject to the approval of the Required Lenders), provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Credit Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.
 
Section 1.5 Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
 
ARTICLE 2.
 
 
THE CREDITS
 
Section 2.1 Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make Loans to the Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount that will
not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.
 
Section 2.2 Loans and Borrowings.
 
(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several, and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
 
(b) Subject to Section 3.4, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans, as applicable, in each case as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan (and any ABR Loan, the interest on which is determined pursuant
to clause (iii) of the definition of Alternate Base Rate) by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the
 
 
-20-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
total Commitments or in an aggregate amount that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section
2.8(e).  Borrowings of more than one Type may be outstanding at the same time,
provided that there shall not at any time be more than a total of five
Eurodollar Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
Section 2.3 Requests for Borrowings.
 
(a) To request a Borrowing, the Borrower shall deliver a Credit Request to the
Administrative Agent by hand or facsimile (or transmit by electronic
communication, pursuant to arrangements for doing so approved by the
Administrative Agent) or notify the Administrative Agent by telephone, in each
case to be promptly confirmed by the delivery to the Administrative Agent of a
signed Credit Request (i) in the case of a Eurodollar Borrowing, not later than
12:30 p.m., New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:30
p.m., New York City time, on the date of the proposed Borrowing.  Each such
Credit Request (including each such telephonic request) shall be irrevocable
(except as otherwise provided in Section 3.4) and shall specify the following
information in compliance with Section 2.2:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.4.
 
(b) If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Credit Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
Section 2.4 Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  Subject to Section
5.2, the Administrative Agent will make such Loans available to the Borrower by
promptly crediting or otherwise transferring the amounts so received, in
 
 
-21-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
like funds, to an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Credit Request, provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.8(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.4(a) or Section 2.8(e) and may, in
reliance upon such assumption, make available to the Borrower or the Issuing
Bank, as applicable, a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower or the Issuing Bank, as applicable, to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
that would be otherwise applicable to such Borrowing.  Such payment by the
Borrower, however, shall be without prejudice to its rights against such
Lender.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.
 
Section 2.5 Termination, Reduction and Increase of Commitments.
 
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments, provided that (i) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment or repayment of
the Loans in accordance with Section 2.7, the sum of the Credit Exposures would
exceed the total Commitments, (ii) each such reduction of the Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (iii) any reduction of the Commitments to an amount below the LC
Commitment shall be automatically reduce the LC Commitment on a dollar for
dollar basis.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Each reduction, and any termination, of the Commitments shall be
permanent and each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
(d) The Borrower may at any time and from time to time prior to the Maturity
Date, at its sole cost, expense and effort, request any one or more of the
Lenders to increase its
 
 
-22-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Commitment (the decision to increase the Commitment of a Lender to be within the
sole and absolute discretion of such Lender), or any other Person reasonably
satisfactory to the Administrative Agent and the Issuing Bank to provide a new
Commitment, by submitting to the Administrative Agent and the Issuing Bank an
Increase Supplement duly executed by the Borrower and each such Lender or other
Person, as the case may be.  If such Increase Supplement is in all respects
reasonably satisfactory to the Administrative Agent and the Issuing Bank, the
Administrative Agent shall execute such Increase Supplement and the
Administrative Agent shall deliver a copy thereof to the Borrower and each such
Lender or other Person, as the case may be.  Upon execution and delivery of such
Increase Supplement by the Administrative Agent and the Issuing Bank, (x) in the
case of each such Lender (an “Increasing Lender”), its Commitment shall be
increased to the amount set forth in such Increase Supplement, (y) in the case
of each such other Person (a “New Lender”), such New Lender shall become a party
hereto and have the rights and obligations of a Lender under the Loan Documents
and its Commitment shall be as set forth in such Increase Supplement; provided
that:
 
(i) immediately after giving effect thereto, the sum of all increases (other
than any increase in any Lender’s Commitment in order to replace another Lender
pursuant to Section 3.8(b)) in the aggregate Commitments made pursuant to this
Section 2.5(d) shall not exceed the sum of (x) $100,000,000 plus (y) the amount
of the Commitment of each Lender that becomes a Defaulting Lender;
 
(ii) each such increase of the aggregate Commitments shall be in an amount not
less than $10,000,000 or such amount plus an integral multiple of $1,000,000;
 
(iii) if Loans would be outstanding immediately after giving effect to any such
increase, then simultaneously with such increase (1) each such Increasing
Lender, each New Lender and each other Lender shall be deemed to have entered
into a master assignment and assumption, in form and substance substantially
similar to Exhibit A, pursuant to which each such other Lender shall have
assigned to each such Increasing Lender and each such New Lender a portion of
its Commitment, Loans and LC Exposure necessary to reflect proportionately the
Commitments as adjusted in accordance with this subsection (d), and (2) in
connection with such assignment, each such Increasing Lender and each such New
Lender shall pay to the Administrative Agent, for the account of each such other
Lender, such amount as shall be necessary to reflect the assignment to it of
Loans, and in connection with such master assignment each such other Lender may
treat the assignment of Eurodollar Borrowings as a prepayment of such Eurodollar
Borrowings for purposes of Section 3.6;
 
(iv) each such other Person shall have delivered to the Administrative Agent and
the Borrower all forms, if any, that are required to be delivered by such other
Person pursuant to Section 3.7; and
 
(v) the Borrower shall have delivered to the Administrative Agent with
sufficient copies for each Lender a certificate of a Financial Officer
demonstrating pro forma compliance with the terms of this Agreement through the
Maturity Date and the Administrative Agent shall have received such certificates
and other items as it shall reasonably request in connection with such increase.
 
 
-23-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Section 2.6 Repayment of Loans; Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the debt of the Borrower to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall, to the extent not inconsistent with any entries made
in the Notes, be prima facie evidence of the existence and amounts of the
obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) The Loans made by each Lender shall be evidenced by a Note payable to the
order of such Lender, substantially in the form of Exhibit C.
 
Section 2.7 Prepayment of Loans.
 
(a) Voluntary Prepayments.  The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.
 
(b) Prepayments Resulting from the Reduction of the Total Commitments.  In the
event of any partial reduction or termination of the Commitments, then (i) at or
prior to the date of such reduction or termination, the Administrative Agent
shall notify the Borrower and the Lenders of the sum of the Credit Exposures
after giving effect thereto and (ii) if such sum would exceed the total
Commitments after giving effect to such reduction or termination, then the
Borrower shall, on the date of such reduction or termination, prepay Borrowings
in an amount sufficient to eliminate such excess.
 
(c) Notice of Prepayment; Application of Prepayments.  The Borrower shall notify
the Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder, (i) in the case of a prepayment of a Eurodollar Borrowing, not later
than 11:30 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:30 a.m., New York City time, on the date of the prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.5, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.5.  Promptly following receipt of any such notice
relating to a Borrowing,
 
 
-24-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing under Section 2.7(a) shall, when added to
the amount of each concurrent reduction of the Commitments and prepayment of
Borrowings under such Sections, be in an integral multiple of $1,000,000 and not
less than $5,000,000 (or, if the outstanding principal balance of the Revolving
Loans is less than such minimum amount, then such lesser outstanding principal
balance, as the case may be).  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section
3.1.  Notwithstanding any provision of this Section 2.7(c) to the contrary, if
any Lender becomes a Defaulting Lender, then the provisions of Section 2.10
shall apply for so long as such Lender is a Defaulting Lender.
 
Section 2.8 Letters of Credit.
 
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars for its own
account, in a form acceptable to the Administrative Agent and the Issuing Bank,
at any time and from time to time during the period from the Effective Date to
the tenth Business Day preceding the last day of the Availability Period.  In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
 
(b) Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, pursuant to arrangements
for doing so approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not later than three Business Days before the requested
date of issuance, amendment, renewal or extension) a Credit Request requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit, provided that no such notice shall
be required in connection with the extension of an Evergreen Letter of
Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and, upon issuance, amendment, renewal or
extension of each Letter of Credit, the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure shall not exceed the Letter of Credit Commitment
and (ii) the total Credit Exposures shall not exceed the total Commitments.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the automatic renewal thereof for any period (unless
the Issuing Bank elects not to extend) so long as such period ends (x) ten
Business Days prior to the Maturity Date or (y) if the Borrower shall have
deposited cash collateral with the Administrative Agent as required by Section
2.8(i), ten Business Days prior to the date that is one year after the date of
the issuance of such Letter
 
 
-25-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
of Credit (or, in the case of any renewal or extension thereof, one year after
such renewal or extension).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each such Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each such Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided that no
Lender shall be obligated to make any payment to the Administrative Agent for
any wrongful LC Disbursement made by the Issuing Bank as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Issuing Bank.
 
(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, then the Issuing Bank shall either (i) notify the
Borrower to reimburse the Issuing Bank therefor, in which case the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement and any accrued interest thereon not later
than 2:00 p.m. on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 11:00 a.m. on such
date, or if such notice has not been received by the Borrower prior to such time
on such date, then not later than 2:00 p.m. on the Business Day immediately
following the day that the Borrower receives such notice, provided that, if the
LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 or this Section 2.8 that such payment be financed with an ABR
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing, and/or (ii) notify the Administrative Agent that the
Issuing Bank is requesting that the Lenders make an ABR Borrowing in an amount
equal to such LC Disbursement and any accrued interest thereon, in which case
(A) the Administrative Agent shall notify each Lender of the details thereof and
of the amount of such Lender’s Loan to be made as part of such ABR Borrowing,
and (B) each Lender shall, whether or not any Default shall have occurred and be
continuing, any representation or warranty shall be accurate, any condition to
the making of any Loan hereunder shall have been fulfilled, or any other matter
whatsoever, make the Loan to be made by it under this paragraph by wire transfer
of immediately available funds to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders on (1) the
Business Day that such Lender receives such notice, if such notice is received
prior to 12:00 noon, New York City time, on the day of receipt or (2) the
Business Day immediately following the day that such Lender receives such
notice, if such notice is not received prior to such time on the day of
receipt.  Such Loans shall, for all purposes hereof, be deemed to be an ABR
Borrowing referred to in Section 2.2(a) and made pursuant to Section 2.3, and
the Lenders obligations to make such Loans shall be absolute and
unconditional.  The Administrative Agent will make such Loans available to the
Issuing
 
 
-26-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Bank by promptly crediting or otherwise transferring the amounts so received, in
like funds, to the Issuing Bank for the purpose of repaying in full the LC
Disbursement and all accrued interest thereon.
 
(f) Obligations Absolute.  The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or any Loan Document, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent, insufficient or invalid in any respect or any statement therein
being untrue or inaccurate in any respect, (iii) payment by the Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, (iv) any amendment or
waiver of or any consent to departure from all or any of the provisions of any
Letter of Credit or any Loan Document, (v) the existence of any claim, set-off,
defense or other right that the Borrower, any other party guaranteeing, or
otherwise obligated with, such Borrower, any Subsidiary or other Affiliate
thereof or any other Person may at any time have against the beneficiary under
any Letter of Credit, any Credit Party or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction, or (vi) any other act or omission to act or
delay of any kind of any Credit Party or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of set-off against, the Borrower’s obligations
hereunder.  Neither any Credit Party nor any of their respective Related Parties
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify (which
may include telephonic notice, promptly confirmed by facsimile) the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
 
 
-27-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 3.1(b) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
 
(i) Cash Collateral.  In the event that (i) an Event of Default shall occur and
be continuing or (ii) any Letters of Credit are outstanding on or after the
tenth Business Day prior to the Maturity Date (or any LC Disbursements remain
unreimbursed on or after such date), the Borrower shall deposit with the
Administrative Agent in immediately available funds on the Business Day on which
it receives notice from the Administrative Agent or Required Lenders demanding
the deposit of cash collateral in the case of clause (i), or on or before the
tenth Business Day prior to the Maturity Date in the case of clause (ii), an
amount equal to the Required Deposit Amount, which amount shall be held by the
Administrative Agent for the benefit of the Lenders as cash collateral pursuant
to a cash collateral agreement in form and substance satisfactory to the
Administrative Agent and the Issuing Bank to secure the Borrower’s reimbursement
obligations with respect to LC Disbursements; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default described in clause (i)
or (j) of Article 8.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such
account.  Such deposit shall not bear interest, nor shall the Administrative
Agent be under any obligation whatsoever to invest the same, provided that, at
the request of the Borrower, such deposit shall be invested by the
Administrative Agent in direct short term obligations of, or short term
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America, in each case maturing no later than
the expiry date of the Letter of Credit giving rise to the relevant LC
Exposure.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement.  If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.  If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Bank and shall have been cancelled.
 
(j) Notwithstanding any provision of this Section 2.8 to the contrary, if any
Lender becomes a Defaulting Lender, then the provisions of Section 2.10 shall
apply for so long as such Lender is a Defaulting Lender.
 
Section 2.9 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
 
-28-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal of Loans, LC Disbursements,
interest or fees, or of amounts payable under Sections 3.5, 3.6, 3.7 or 10.3, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its office at 10 S. Dearborn,
Chicago, Illinois, or such other office as to which the Administrative Agent may
notify the other parties hereto, except that payments pursuant to Sections
3.3(b) (with respect to the fronting fee and other amounts payable to the
Issuing Bank), 3.3(c), 3.5, 3.6, 3.7 and 10.3 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
(b) Each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of fees, each reduction of
the Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans).  Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.  If at any
time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal of Loans, unreimbursed LC
Disbursements, interest, fees and commissions then due hereunder, such funds
shall be applied (i) first, towards payment of interest, fees and commissions
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest, fees and commissions then due to such parties and
(ii) second, towards payment of principal of Loans and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of, and accrued interest
on, their respective Loans and participations in LC Disbursements, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this
 
 
-29-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Credit Parties hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Credit Parties the amount due.  In such
event, if the Borrower has not in fact made such payment, then each such Credit
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Credit Party with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(e) If any Credit Party shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or 2.8(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party’s obligations under such Sections
until all such unsatisfied obligations are fully paid and (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under such Sections; in the case of
each of (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.  Notwithstanding any provision of this Section 2.9 to
the contrary, if any Lender becomes a Defaulting Lender, then the provisions of
Section 2.10 shall apply for so long as such Lender is a Defaulting Lender.
 
Section 2.10 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) Fees pursuant to Section 3.3(a) shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender.
 
(b) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:
 
(i) All or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time;
 
(ii) If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.8(i) for so long as such LC Exposure is outstanding;
 
 
-30-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(iii) If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.10(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) If the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.10(c), then the fees payable to the Lenders pursuant to Sections
3.3(a) and 3.3(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;
 
(v) If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.10(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 3.3(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated; and
 
(vi) If and so long as any Lender is a Defaulting Lender, the Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders or cash collateral will be provided by the Borrower
in accordance with this Section 2.10(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(c)(i) (and
Defaulting Lenders shall not participate therein).
 
(c) The Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have voted
or taken or may take any action hereunder (including any consent to any
amendment, modification or waiver pursuant to Section 10.2); provided that (i)
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender and (ii)
any amendment or modification that increases, or extends the maturity of, such
Defaulting Lender’s Commitment or reduces the principal amount of, or rate of
interest on, any Loan made by such Defaulting Lender, shall require the consent
of such Defaulting Lender.
 
(d) In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage, and all cash collateral and accrued interest thereon held
by the Administrative Agent or the Issuing Bank shall be returned to the
Borrower forthwith.
 
 
-31-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 
 
INTEREST, FEES, YIELD PROTECTION, ETC.
 
Section 3.1 Interest.
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.  The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
any reimbursement obligation in respect of any LC Disbursement or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraph of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Borrowings as
provided in the preceding paragraph of this Section.
 
(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, provided that (i) interest accrued pursuant to
paragraph (b) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent clearly demonstrable error.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each change in the Prime Rate or
ABR, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates
required.
 
Section 3.2 Interest Elections Relating to Borrowings.
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Credit Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Credit Request.  Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
 
-32-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(b) To make an election pursuant to this Section, the Borrower shall deliver to
the Administrative Agent a signed Interest Election Request in a form approved
by the Administrative Agent (or notify the Administrative Agent by telephone, to
be promptly confirmed by delivery to the Administrative Agent of a signed
Interest Election Request) by the time that a Credit Request would be required
under Section 2.3 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
 
(c) Each such telephonic and written Interest Election Request shall be
irrevocable (except as otherwise provided in Section 3.4) and shall specify the
following information:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period, such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing, (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
 
Section 3.3 Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender, a facility fee, which shall accrue at a rate per annum equal to the
Applicable Margin on the daily amount of the Commitment of such Lender
(regardless of usage) during the period from and including the date on which
this Agreement becomes effective pursuant to Section 10.6 to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Credit Exposure after its Commitment terminates, then such
facility fee shall continue to
 
 
-33-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
accrue on the daily amount of such Lender’s Credit Exposure from and including
the date on which such Lender’s Commitment terminates to but excluding the date
on which such Lender ceases to have any Credit Exposure.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year, each date on which the Commitments are permanently
reduced and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Effective Date, provided that all unpaid
facility fees shall be payable on the date on which the Commitments terminate
and provided further that facility fees which accrue after the Commitments
terminate shall be payable on demand.  All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at a rate per annum equal to the Applicable Margin
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and the Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
(c) The Borrower agrees to pay to each Credit Party, for its own account, fees
and other amounts payable in the amounts and at the times separately agreed upon
in writing between the Borrower and such Credit Party.
 
(d) All fees and other amounts payable hereunder shall be paid on the dates due,
in immediately available funds.  Fees and other amounts paid shall not be
refundable under any circumstances other than clearly demonstrable error.
 
Section 3.4 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
 
-34-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(b) the Administrative Agent is advised by Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost of making or maintaining their Loans
included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (confirmed by facsimile) or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (ii) if any Credit Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  Notwithstanding the
foregoing, if the Borrower shall have submitted a Request with respect to a
Eurodollar Borrowing and the Administrative Agent shall have notified the
Borrower in accordance with the preceding sentence that such Borrowing will be
made as an ABR Borrowing, the Borrower shall have the right, prior to the time
by which it would have had to submit a Request for an ABR Borrowing to be made
on the same date, to withdraw such Request.
 
Section 3.5 Increased Costs; Illegality.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Credit Party (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
 
(ii) impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.
 
(b) If any Credit Party determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Credit Party’s capital or on the capital of such Credit Party’s holding company,
if any, as a consequence of this Agreement or the Loans made, the Letters of
Credit issued or the participations therein held, by such Credit Party to a
level below that which such Credit Party or such Credit Party’s holding company
could have achieved but for such Change in Law (taking into consideration such
Credit Party’s policies and the policies of such Credit Party’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Credit Party such additional amount or amounts as will compensate such
Credit Party or such Credit Party’s holding company for any such reduction
suffered. For the avoidance of doubt, for purposes of this Section 3.5(b),
Change in Law shall include all requests, rules, guidelines or directives
concerning capital adequacy issued in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives
 
 
-35-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities, regardless of the date adopted, issued, promulgated or
implemented.
 
(c) A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive and binding upon all parties hereto absent
manifest error.  The Borrower shall pay such Credit Party the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Credit Party to demand compensation
pursuant to this Section shall not constitute a waiver of such Credit Party’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Credit Party pursuant to this Section for any increased
costs or reductions incurred more than 90 days prior to the date that such
Credit Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Credit Party’s intention to claim
compensation therefor; and provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 90 day
period referred to above shall be extended to include the period of retroactive
effect thereof but not to exceed a period of 365 days.
 
(e) Notwithstanding any other provision of this Agreement, if, after the
Effective Date, any Change in Law shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
 
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar Borrowing or
to continue a Eurodollar Borrowing, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as applicable), unless such
declaration shall be subsequently withdrawn; and
 
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans, as of the effective date of such notice as
provided in the last sentence of this paragraph.
 
In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Borrower by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Borrower.
 
 
-36-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Section 3.6 Break Funding Payments.  In the event of (a) the payment or
prepayment (voluntary or otherwise) of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.7(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period or maturity date applicable thereto as a result of a
request by the Borrower pursuant to Section 3.8, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
Section 3.7 Taxes.
 
(a) Payments to be Free and Clear.  Provided that all documentation, if any,
then required to be delivered by any Lender or the Administrative Agent pursuant
to Section 3.7(c) has been delivered, all sums payable by the Borrower under the
Loan Documents shall be paid free and clear of and (except to the extent
required by law) without any deduction or withholding on account of any Tax
(other than a Tax on the Overall Net Income of any Lender (for which payment
need not be free and clear, but no deduction or withholding shall be made unless
then required by applicable law)) imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of the Borrower or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.
 
(b) Grossing up of Payments.  If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by the Borrower to the Administrative Agent or any Lender under
any of the Loan Documents:
 
(i) the Borrower shall notify the Administrative Agent and such Lender of any
such requirement or any change in any such requirement as soon as the Borrower
becomes aware of it;
 
(ii) the Borrower shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
the Borrower) for its own account or (if that liability is imposed on the
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender, as the case may be;
 
 
-37-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(iii) the sum payable by the Borrower to the Administrative Agent or a Lender in
respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date therefor a net sum equal to what it
would have received had no such deduction, withholding or payment been required
or made, provided that no amount shall be required to be paid to any Foreign
Lender for any Tax imposed as a result of such Foreign Lender’s failure to
comply with the reporting requirements as set forth in Sections 1471 and 1472 of
the Code (or regulation or administrative guidance promulgated thereunder)
except to the extent that such compliance would cause a Foreign Lender to be in
violation of any applicable law;
 
(iv) within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative Agent and the applicable Lender
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority; and
 
(v) provided that no additional amount shall be required to be paid to any
Lender under clause (iii) above except to the extent that any change after the
Effective Date (in the case of each Lender listed on the signature pages hereof)
or after the date of the Assignment and Assumption pursuant to which such Lender
became a Lender (in the case of each other Lender) if any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the date of this Agreement or at the date of such Assignment and
Assumption, as the case may be, in respect of payments to such Lender, and
provided further that any Lender claiming any additional amounts payable
pursuant to this Section 3.7 shall use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office or take other appropriate action
if the making of such a change or the taking of such action, as the case may be,
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.
 
(c) Tax Certificates.  Each Foreign Lender listed on the signature pages hereof
that has not done so on or before the Effective Date shall deliver to the
Borrower (with a copy to the Administrative Agent), on or prior to the Effective
Date (in the case of each Foreign Lender listed on the signature pages hereof)
or on the effective date of the Assignment and Assumption pursuant to which it
becomes a Lender (in the case of each other Foreign Lender), and at such other
times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
including upon the occurrence of any event requiring a change in the most recent
counterpart of any form set forth below previously delivered by such Foreign
Lender to the Borrower, such certificates, documents or other evidence, properly
completed and duly executed by such Foreign Lender including (i) two accurate
and complete original signed copies of Internal Revenue Service Form W8-BEN or
Form W8-ECI, or successor applicable form and (ii) an Internal Revenue Service
Form W-8 or W-9 (or any other certificate or statement of exemption required by
Treasury Regulations Section 1.1441 4(a) or Section 1.1441 6(c) or any successor
thereto) to establish that such Foreign Lender is not subject to deduction or
withholding of United States federal income
 
 
-38-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
tax under Section 1441 or 1442 of the Code or otherwise (or under any comparable
provisions of any successor statute) with respect to any payments to such
Foreign Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents.  The Borrower shall not be required to pay any additional
amount to any such Foreign Lender under Section 3.7(b)(iii) if such Foreign
Lender shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if such Foreign Lender shall have satisfied
such requirements on the Effective Date (in the case of each Foreign Lender
listed on the signature pages hereof) or on the effective date of the Assignment
and Assumption pursuant to which it becomes a Lender (in the case of each other
Foreign Lender), nothing in this Section shall relieve the Borrower of its
obligation to pay any additional amounts pursuant to Section 3.7(b)(iii) in the
event that, as a result of any change in applicable law, such Foreign Lender is
no longer properly entitled to deliver certificates, documents or other evidence
at a subsequent date establishing the fact that such Foreign Lender is not
subject to withholding as described in the immediately preceding sentence.
 
(d) Other Taxes.
 
(i) The Borrower shall pay Other Taxes to the relevant Governmental Authority in
accordance with applicable law; and
 
(ii) the Borrower shall indemnify the Administrative Agent and each Lender
within 30 days after written demand thereof, for the full amount of any Taxes
(other than Taxes on the Overall Net Income) or Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Borrower hereunder
(including Taxes, other than Taxes on the Overall Net Income, or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and (unless caused by the gross negligence or willful misconduct of such party)
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes, other than Taxes on the Overall Net
Income, or Other Taxes were correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount such of payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
 
(e) Tax Refunds.  If the Administrative Agent or Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.7, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.7 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest, or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to cooperate with any reasonable request
made by the Borrower in respect of a claim of a refund in respect of any Taxes
paid by the Borrower or by such Lender for an on account of the Borrower if (i)
the Borrower has agreed in writing to pay all of the Administrative Agent’s or
the Issuing Bank’s or such Lender’s reasonable out-of-pocket costs and expenses
relating
 
 
-39-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
to such claim, (ii) the Administrative Agent or the Issuing Bank or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim, and (iii) the Borrower
furnishes, upon request of the Administrative Agent, Issuing Bank or such
Lender, an opinion of tax counsel (such opinion, which can be reasoned, and such
counsel to be reasonably acceptable to the Administrative Agent, the Issuing
Bank or such Lender) that the Borrower is likely to receive a refund or
credit.  This Section shall not be construed to require any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to either the Borrower or any other Person.
 
Section 3.8 Mitigation Obligations.
 
(a) Designation of a Different Lending Office.  In the event that the Borrower
becomes obligated to pay additional amounts to any Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.5, Section 3.6 or Section 3.7, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) Replacement of Lenders. In the event that (i) the Borrower becomes obligated
to pay additional amounts to any Lender (or to any Governmental Authority for
the account of any Lender) pursuant to Section 3.5, Section 3.6 or Section 3.7,
(ii) any Lender becomes a Defaulting Lender, or (iii) if any Lender has failed
to consent to a proposed amendment, waiver, discharge or termination that under
Section 10.2 requires the consent of all the Lenders and with respect to which
the Required Lenders shall have granted their consent, then the Borrower may, at
its sole cost and expense, within 60 days of the demand by such Lender for such
additional amounts or the relevant default or action by such Lender, as the case
may be, and subject to and in accordance with the provisions of Section 10.4
(with the Borrower obligated to pay any applicable processing and recordation
fee), designate an Eligible Assignee (acceptable to the Administrative Agent and
the Issuing Bank) to purchase and assume all of such Lender’s interests, rights
and obligations under the Loan Documents, without recourse to or warranty by or
expense to, such Lender, for a purchase price equal to the outstanding principal
amount of such Lender’s Loans plus any accrued but unpaid interest thereon and
accrued but unpaid facility fees, utilization fees and letter of credit fees in
respect of such Lender’s Commitment and any other amounts payable to such Lender
hereunder, and to assume all the obligations of such Lender hereunder, and, upon
such purchase, such Lender shall no longer be a party hereto or have any rights
hereunder (except those that survive full repayment hereunder) and shall be
relieved from all obligations to the Borrower hereunder, and the Eligible
Assignee shall succeed to the rights and obligations of such Lender
hereunder.  No replacement of a Defaulting Lender pursuant to this Section 3.8
shall be deemed to be a waiver of any right that the Borrower, the
Administrative Agent, the Issuing Bank or any other Lender may have against such
Defaulting Lender.  The Borrower shall execute and deliver to such Eligible
Assignee a Note.  Notwithstanding anything herein to the contrary, in the event
that a Lender is replaced pursuant to this Section 3.8 as a result of the
Borrower becoming obligated to pay additional amounts to such Lender (or to any
Governmental Authority for the account of any Lender) pursuant to Section 3.5,
Section 3.6 or Section 3.7, such Lender shall be entitled to receive such
additional amounts as if it had not been so replaced, except as otherwise
provided in Section 2.10 if such Lender becomes a Defaulting Lender.
 
 
-40-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Credit Parties that:
 
Section 4.1 Organization; Powers.  Each of the Borrower and its Subsidiaries is
duly organized or formed, validly existing and in good standing under the laws
of the jurisdiction of its organization or formation, has all requisite
corporate power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.
 
Section 4.2 Authorization; Enforceability.  The Transactions are within the
corporate powers of the Borrower and have been duly authorized by all necessary
corporate and, if required, equity holder action.  Each Loan Document has been
duly executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation thereof, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general principles of equity.
 
Section 4.3 Governmental Approvals; No Conflicts.
 
(a) The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowing of the Loans and the issuance of the Letters of
Credit do not require any consent or approval of, registration or filing with,
or any other action by, any Governmental Authority, except for (x) information
filings to be made in the ordinary course of business, which filings are not a
condition to the Borrower’s performance under the Loan Documents and (y) such as
have been obtained or made and are in full force and effect and not subject to
any appeals period.
 
(b) The Transactions (i) will not violate the charter, by-laws or other
organizational documents of the Borrower, (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority, (iii) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower, and (iv) will not
result in the creation or imposition of any Lien on any asset of the Borrower
(other than Liens expressly permitted by Section 7.1).
 
Section 4.4 Financial Condition; No Material Adverse Change.
 
(a) The Borrower has heretofore delivered to the Credit Parties copies of its
Form 10-K for the fiscal year ended December 31, 2009, containing the audited
consolidated balance sheet of the Borrower and the Subsidiaries and the related
consolidated statements of income, members’ equity and cash flows for the fiscal
years ending December 31, 2009, December 31, 2008 and December 31, 2007 (with
the applicable related notes and schedules, the “Financial Statements”).  The
Financial Statements have been prepared in accordance with GAAP and fairly
present in all material respects the consolidated financial condition and
results of the operations of the Borrower as of the dates and for the periods
indicated therein.
 
 
-41-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(b) Since December 31, 2009, each of the Borrower and the Utility has conducted
its business only in the ordinary course, and there has been no Material Adverse
Change.
 
Section 4.5 Litigation  There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Subsidiaries (i) that, if adversely determined (and provided that there
exists a reasonable possibility of such adverse determination), would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, except for any Disclosed Matters, and except that the commencement by
the Borrower, any of its Subsidiaries or any Governmental Authority of a rate
proceeding, fuel adjustment clause audit or earnings review before such
Governmental Authority shall not constitute such a pending or threatened action,
suit or proceeding unless and until such Governmental Authority has made a final
determination thereunder that would reasonably be expected to have a Material
Adverse Effect, or (ii) that involve any Loan Document or the Transactions.
 
Section 4.6 Environmental Matters.  Except for the Disclosed Matters, to the
knowledge of the Borrower:
 
(a) the properties owned, leased or operated by the Borrower and its
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, (ii) require
Remedial Action under, or (iii) could give rise to liability under,
Environmental Laws, which violations, Remedial Actions and liabilities, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
 
(b) neither the Borrower nor any of its Subsidiaries (i) have failed to comply
in any material respect with any Environmental Laws or to obtain, maintain or
comply with any necessary Environmental Permits, which non-compliance or
failure, in the aggregate, would reasonably be expected to result in a Material
Adverse Effect, or (ii) have received any notice of an Environmental Claim in
connection with the Properties or the current or former operations of the
Borrower or its Subsidiaries or with regard to any Person whose liabilities for
environmental matters the Borrower or its Subsidiaries has retained or assumed,
in whole or in part, contractually, by operation of law or otherwise, which, in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect,
 
(c) Hazardous Materials have not been transported from the Properties, nor have
Hazardous Materials been generated, treated, stored or disposed of at, on or
under any of the Properties, in a manner inconsistent with prudent industry
practice or applicable Environmental Law that would reasonably be expected to
give rise to liability under any Environmental Law, which transportation,
generation, treatment, storage or disposal, in the aggregate, would reasonably
be expected to result in a Material Adverse Effect, and
 
(d) the Borrower or its Subsidiaries have not retained or assumed any liability,
contractually, by operation of law or otherwise, with respect to the generation,
treatment, storage or disposal of Hazardous Materials, which retained or assumed
liabilities, in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.7 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” as defined in, or is otherwise subject to regulation under,
the Investment Company Act of 1940.
 
Section 4.8 ERISA.  Each of the Borrower and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and
 
 
 
-42-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
published interpretations thereunder except for any such failure that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
 
Section 4.9 Disclosure.  None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Subsidiary
to any Credit Party in connection with the negotiation of the Loan Documents or
delivered thereunder when taken as a whole (as modified or supplemented by other
information so furnished, including the information contained in the Borrower’s
most recent annual report on Form 10-K and in Borrower’s reports filed with the
SEC under the Securities Exchange Act of 1934 subsequent to the filing of the
Form 10-K) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided
that, to the extent any such reports, financial statements, certificates or
other information was based upon or constitutes a forecast or a projection
(including statements concerning future financial performance, ongoing business
strategies or prospects or possible future actions, and other forward-looking
statements), the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
Section 4.10 Subsidiaries.  As of the Effective Date, the Borrower has only the
Subsidiaries set forth on Schedule 4.10, which Schedule sets forth with respect
to each Subsidiary, the identity of each Person which owns Equity Interests in
such Subsidiary and the percentage of the issued and outstanding Equity
Interests owned by each such Person.  The shares of each corporate Subsidiary
are duly authorized, validly issued, fully paid and non assessable and are owned
free and clear of any Liens, other than Liens permitted pursuant to Section 7.1.
The interest of the Borrower in each non-corporate Subsidiary is owned free and
clear of any Liens, other than Liens permitted pursuant to Section 7.1.  As of
the Effective Date, neither the Borrower nor any Subsidiary has issued any
Disqualified Stock.
 
Section 4.11 Federal Reserve Regulations, etc.
 
(a) Neither the Borrower nor any of the Subsidiaries is engaged principally, or
as one of their important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.  Immediately before and after
giving effect to the making of each Loan and the issuance of each Letter of
Credit, Margin Stock will constitute less than 25% of the Borrower’s assets as
determined in accordance with Regulation U.
 
(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase, acquire or carry any Margin Stock or for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board, including Regulation T, U or X or
(ii) to fund a personal loan to or for the benefit of a director or executive
officer of the Borrower or any Subsidiary.
 
 
-43-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
 
CONDITIONS
 
Section 5.1 Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.2):
 
(a) Credit Agreement.  The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b) Notes.  The Administrative Agent shall have received a Note for each Lender,
signed on behalf of the Borrower.
 
(c) Legal Opinion.  The Administrative Agent shall have received a favorable
written opinion (addressed to the Credit Parties and dated the Effective Date)
from Phelps Dunbar, L.L.P., special counsel to the Borrower, covering such
matters relating to the Borrower, the Loan Documents and the Transactions as the
Required Lenders may reasonably request.  The Borrower hereby requests such
counsel to deliver such opinion.
 
(d) Organizational Documents, etc.  The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to (i) the organization, existence and good standing
of the Borrower (including (x) a certificate of organization of the Borrower,
certified as of a recent date by the Secretary of State of the jurisdiction of
its organization, and (y) certificates of good standing (or comparable
certificates) for the Borrower, certified as of a recent date prior to the
Effective Date, by the Secretaries of State (or comparable official) of the
jurisdiction of its organization and each other jurisdiction in which it is
qualified to do business, (ii) the authorization of the Transactions, (iii) the
incumbency of its officer or officers who may sign the Loan Documents, including
therein a signature specimen of such officer or officers, and (iv) any other
legal matters relating to the Borrower, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.
 
(e) Officer’s Certificate.  The Administrative Agent shall have received a
certificate, in form and substance satisfactory to the Administrative Agent,
dated the Effective Date and signed by the chief executive officer or the chief
financial officer of the Borrower (or other Financial Officer acceptable to the
Administrative Agent), confirming (i) the representations and warranties of the
Borrower set forth in the Loan Documents are true and correct and (ii) there
exists no Default.
 
(f) No Material Adverse Change. The Administrative Agent shall have received a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrate Agent, dated as of the Effective Date, to the effect that since
December 31, 2009, no Material Adverse Change has occurred.
 
 
-44-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(g) Existing Loan Documents.  Evidence that the First Amended and Restated
Credit Agreement dated as of June 2, 2006, among the Borrower, various financial
institutions and The Bank of New York Mellon as administrative agent, has been
terminated and all amounts payable thereunder (other than contingent indemnity
obligations) have been paid in full.
 
The Administrative Agent shall notify each of the Borrower and the Credit
Parties of the Effective Date, and each such notice shall be conclusive and
binding.
 
Section 5.2 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, increase,
amend, renew or extend a Letter of Credit, (each such event being called a
“Credit Event”) is subject to the satisfaction of the following conditions:
 
(a) The representations and warranties of the Borrower set forth in the Loan
Documents (other than the representations and warranties in Section 4.4(b),
Section 4.5 and Section 4.6 of this Agreement) shall be true and correct on and
as of the date of such Borrowing or the date of such issuance, increase,
amendment, renewal or extension, as applicable, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct on and
as of such earlier date.
 
(b) At the time of and immediately after giving effect to such Borrowing or such
issuance, increase, amendment, renewal or extension, as applicable, no Default
shall have occurred and be continuing.
 
(c) The Administrative Agent shall have received a Credit Request and such other
documentation and assurances as shall be reasonably required by it in connection
herewith.
 
(d) Such Loan or Letter of Credit shall not be prohibited by any applicable law,
rule or regulation.
 
Each Borrowing and each issuance, increase, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
 
 
ARTICLE 6.
 
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
 
Section 6.1 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) As soon as available, but in any event within 120 days after the end of each
fiscal year, (i) a copy of the Borrower’s Annual Report on Form 10-K in respect
of such fiscal year required to be filed by the Borrower with the SEC, together
with the financial statements attached
 
 
-45-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
thereto, and (ii) the Borrower’s audited consolidated balance sheet and related
consolidated statements of income, stockholder’s equity and cash flows as of the
end of and for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by the Accountants
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial conditions and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied during such fiscal year;
 
(b) As soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, (i) a copy of the
Borrower’s Quarterly Report on Form 10-Q in respect of such fiscal quarter
required to be filed by the Borrower with the SEC, together with the financial
statements attached thereto, and (ii) the Borrower’s unaudited consolidated
balance sheet and related consolidated statements of income, stockholder’s
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a duly authorized Financial Officer as presenting fairly in all material
respects the financial conditions and results of operations of the Borrower on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes;
 
(c) Within 60 days after the end of each of the first three fiscal quarters and
within 120 days after the end of the last fiscal quarter, a Compliance
Certificate, signed by a Financial Officer (or such other officer as shall be
acceptable to the Administrative Agent) as to the Borrower’s compliance, as of
such fiscal quarter ending date, with Section 7.3, and as to the absence of any
Default as of such fiscal quarter ending date and the date of such certificate
(or if a Default existed or exists, the nature thereof); and
 
(d) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as any Credit
Party may reasonably request.
 
Section 6.2 Notices of Material Events.  The Borrower will furnish the following
to the Administrative Agent and each Lender:
 
(a) Prompt written notice of the occurrence of any Default, specifying the
nature thereof and any action taken or proposed to be taken with respect
thereto;
 
(b) Promptly upon becoming available, copies of all (i) regular, periodic or
special reports, schedules and other material which the Borrower or any of its
Subsidiaries may be required to file with or deliver to any securities exchange
or the SEC, or any other Governmental Authority succeeding to the functions
thereof, and (ii) upon the written request of the Administrative Agent, reports
that the Borrower or any of its Subsidiaries sends to or files with the Federal
Energy Regulatory Commission, the LPSC or any Governmental Authority succeeding
to the functions thereof, or any similar state or local Governmental Authority;
 
(c) Prompt written notice of (i) any material citation, summons, subpoena,
order, notice, claim or proceeding received by, or brought against, the Borrower
or any of its Subsidiaries, with respect to (x) any proceeding before any
Governmental Authority (other than proceedings in the ordinary course of
business before the LPSC), or (y) any real property under any
 
 
 
-46-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Environmental Law, and (ii) any lapse or other termination of, or refusal to
renew or extend, any material franchise or other authorization issued to the
Borrower or any of its Subsidiaries by any Governmental Authority (other than in
the ordinary course of business), provided that any of the foregoing set forth
in this subsection would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and
 
(d) Prompt written notice of any change by either Moody’s or S&P in the Senior
Debt Rating.
 
Each notice delivered under Section 6.2(a) or (c) shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(b) or (c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 10.1; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.1(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
Section 6.3 Legal Existence.  Except as permitted under Section 7.2, the
Borrower shall maintain its legal existence in good standing in the jurisdiction
of its organization or formation and in each other jurisdiction in which the
failure so to do would reasonably be expected to have a Material Adverse Effect,
and cause each of the Subsidiaries to maintain its qualification to do business
and good standing in each jurisdiction in which the failure so to do would
reasonably be expected to have a Material Adverse Effect.  It is understood that
this covenant shall not be construed to prohibit the Borrower from dissolving or
terminating the corporate existence of any Subsidiary which is inactive or whose
preservation otherwise is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries considered as a whole.
 
Section 6.4 Taxes.  The Borrower shall pay and discharge when due, and cause
each of the Subsidiaries so to do, all Taxes imposed upon it or upon its
property, which if unpaid would, individually or collectively, reasonably be
expected to have a Material Adverse Effect or become a Lien on the property of
the Borrower or such Subsidiary (other than a Lien described in clause (a) of
the definition of Permitted Encumbrances), as the case may be, unless and to the
extent only that such Taxes shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary, as the case
may be.
 
 
 
-47-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Section 6.5 Insurance.  The Borrower shall maintain, and cause each of its
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business, provided, however, that the
Borrower and its Subsidiaries may self-insure to the same extent as other
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates and to the
extent consistent with prudent business practice.  The Borrower shall furnish to
the Administrative Agent, upon written request of the Administrative Agent or
any Lender, full information as to the insurance carried.
 
Section 6.6 Condition of Property.  The Borrower shall at all times maintain,
protect and keep in good repair, working order and condition in all material
respects (ordinary wear and tear excepted), and cause each of its Subsidiaries
so to do, all material property necessary to the operation of the Borrower’s or
such Subsidiary’s, as the case may be, material businesses, provided, however,
that nothing shall prevent the Borrower or its Subsidiaries, as appropriate,
from discontinuing the maintenance or operation of any property if such
discontinuance is, in the judgment of the Borrower or such Subsidiary, desirable
in the conduct of the business of the Borrower or such Subsidiary.  It is
understood that this covenant relates only to working order and condition of
such property in accordance with prudent industry practices and shall not be
construed as a covenant not to dispose of property.
 
Section 6.7 Observance of Legal Requirements.  The Borrower shall observe and
comply in all material respects, and cause each of its Subsidiaries so to do,
with all laws, regulations and orders of any Governmental Authority which now or
at any time hereafter may be applicable to it, including ERISA and all
Environmental Laws, a violation of which would individually or collectively
reasonably be expected to have a Material Adverse Effect, except such thereof as
shall be contested in good faith and, if applicable, by appropriate proceedings
diligently conducted by it.
 
Section 6.8 Inspection of Property; Books and Records; Discussions.  The
Borrower shall keep proper books of record and account in conformity with GAAP
and all requirements of law.  The Borrower shall permit representatives of the
Administrative Agent and any Lender to visit its offices, to inspect any of its
property (subject to reasonable procedures relating to safety and security) and
examine and make copies or abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired, and to discuss the
business, operations, prospects, property and financial condition of the
Borrower and its Subsidiaries with the officers thereof and the Accountants;
provided that none of the Administrative Agent, its agents, its representatives
or the Lenders shall be entitled to examine or make copies or abstracts of, or
otherwise obtain information with respect to, the Borrower’s records relating to
pending or threatened litigation if any such disclosure by the Borrower would
reasonably be expected (i) to give rise to a waiver of any attorney/client
privilege of the Borrower or any of its Subsidiaries relating to such
information or (ii) to be otherwise materially disadvantageous to the Borrower
or any of its Subsidiaries in the defense of such litigation; and provided
further that in the case of any discussion with the Accountants, only if the
Borrower has been given the opportunity to participate in the discussion.
 
Section 6.9 Nature of Business.  The Borrower shall only engage, and only permit
its Subsidiaries to engage, to any material extent in lines of business which
are not substantially different from the businesses engaged in by the Borrower
and its Subsidiaries as of the date hereof reasonable extensions thereof and
activities reasonably related or ancillary thereto. It is understood that this
covenant shall not be construed to prohibit the Borrower and its Subsidiaries
from engaging in fields of enterprise in support of or in preparation for
electric power generation, transmission or distribution,
 
 
-48-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
energy development, energy trading, hedging, cogeneration, and related thermal
uses, and energy management and consulting services, including oil, gas, coal
and other fuel production, transportation or storage.
 
Section 6.10 Use of Proceeds.  The proceeds of the Loans and the Letters of
Credit may be used only as follows: (i) to refinance the Indebtedness under the
Existing Loan Documents, (ii) to reimburse the Issuing Bank in respect of
amounts drawn under Letters of Credit, (iii) to pay transaction fees and
expenses and (iv) for general corporate purposes not inconsistent with the terms
hereof including commercial paper backup and the making of acquisitions.  No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
(x) purchase, acquire or carry any Margin Stock, (y) for any purpose that
entails a violation of any of the regulations of the Board, including
Regulations T, U and X, or (z) to fund a personal loan to or for the benefit of
a director or executive officer of the Borrower or any Subsidiary.
 
 
ARTICLE 7.
 
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:
 
Section 7.1 Liens.  The Borrower shall not, and shall not permit any Subsidiary
to, create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired by it, except:
 
(a) Liens now existing or hereafter arising in favor of the Administrative Agent
or the Lenders under the Loan Documents;
 
(b) Permitted Encumbrances;
 
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries, or existing on any property of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary or that is merged with or into or consolidated with
the Borrower or any Subsidiary prior to such merger or consolidation, provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary or such merger, as the case may
be, (ii) such Lien shall not apply to any other property or asset of the
Borrower or any of the Subsidiaries, and (iii) such Lien shall secure only those
obligations and liabilities that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary of the Borrower or such merger, as the
case may be, and any extensions, renewals, refinancings and replacements thereof
that do not increase the outstanding amount thereof;
 
(d) Liens (including precautionary Liens in connection with Capital Lease
Obligations) on fixed or capital assets and other property (including any
natural gas, oil or other mineral assets, pollution control facilities,
electrical generating plants, equipment and machinery, and related accounts,
financial assets, contracts and general intangibles) acquired, constructed,
explored,
 
 
-49-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
drilled, developed, improved, repaired or serviced (including in connection with
the financing of working capital and ongoing maintenance) by the Borrower,
provided that (i) such security interests and the obligations and liabilities
secured thereby are incurred prior to or within 270 days after the acquisition
of the relevant asset or the completion of the relevant construction,
exploration, drilling, development, improvement, repair or servicing (including
the relevant financing of working capital and ongoing maintenance), or within
270 days after the extension, renewal, refinancing or replacement of the
obligations and liabilities secured thereby, as the case may be, (ii) the
obligations and liabilities secured thereby do not exceed the cost of acquiring,
constructing, exploring, drilling, developing, improving, repairing or servicing
(including the financing of working capital and ongoing maintenance in respect
of) the relevant assets, and (iii) such security interests shall not apply to
any other property beyond the relevant property set forth in this subsection (d)
(and in the case of construction or improvement, any theretofore unimproved real
property on which the property so constructed or the improvement is located) and
subsection (e), as applicable, of the Borrower;
 
(e) Liens on any Equity Interest owned or otherwise held by or on behalf of the
Borrower created in connection with any project financing;
 
(f) Liens securing the payment of Indebtedness of the Borrower to a state of the
United States or any political subdivision thereof issued in a transaction in
which such state or political subdivision issued industrial revenue bonds or
other obligations, the interest on which is excludable from gross income by the
holders thereof pursuant to the provisions of the Internal Revenue Code, as in
effect at the time of the issuance of such obligations, and Indebtedness to the
issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent the Borrower is required to reimburse such issuer for
drawings under such letter of credit, bond insurance or guaranty with respect to
the principal of or interest on such obligations, including Liens arising
pursuant to a pledge of the Borrower's mortgage bonds issued under the Utility
Mortgage; provided that such pledged bonds shall not exceed an aggregate
principal amount of $125,000,000 at any time;
 
(g) Liens created to secure Indebtedness of any Subsidiary to the Borrower or to
any of the Borrower’s other Subsidiaries;
 
(h) Liens created by any Receivables SPC in connection with a Receivables
Securitization and Liens created to secure other sales or factoring of accounts
receivables and other receivables, which together with  Liens  permitted under
Section 7.2(h) of the Parent Credit Agreement, shall not exceed an aggregate
amount of $50,000,000 at any time;
 
(i) the Lien evidenced by the Utility Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the Utility Mortgage;
 
(j) “permitted liens” as defined under Section 1.04 of the Utility Mortgage, as
in effect on the Effective Date, other than “funded liens” described in clause
(ix) of said Section 1.04, and other Liens not otherwise prohibited by Section
5.05 of the Utility Mortgage as in effect on the Effective Date, and in the
event the Utility Mortgage is terminated, Liens of the same type and nature as
the foregoing Liens referred to in this clause (j), provided that the amounts
secured by such other Liens shall not exceed the amounts that may be secured by
such foregoing Liens as of the last day on which the Utility Mortgage was in
effect;
 
 
-50-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
(k) Liens to secure obligations of the Borrower in respect of Hedge Agreements
with counterparties, provided that the aggregate amount secured under this
clause (k) shall not exceed $100,000,000.00 at any time;
 
(l) Liens created for the sole purpose of extending, renewing or replacing in
whole or in part Indebtedness secured by any lien, mortgage or security interest
referred to in the foregoing clauses (a) through (k), provided, however, that
the principal amount of Indebtedness secured thereby shall not exceed the
principal amount of Indebtedness so secured at the time of such extension,
renewal or replacement and that such extension, renewal or replacement, as the
case may be, shall be limited to all or a part of the property or indebtedness
that secured the lien or mortgage so extended, renewed or replaced (and any
improvements on such property);
 
(m) Liens created by any Finsub for any Securitization Financing pursuant to any
Securitization Financing Order; and
 
(n) Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Indebtedness pursuant to an express
contractual provision in the agreements governing such Indebtedness or GAAP,
provided that immediately before and immediately after giving effect to the
making of such defeasance, no Default or Event of Default shall exist.
 
Section 7.2 Merger; Consolidation; Sale of Assets.  The Borrower shall not, and
shall not permit any Subsidiary, to:
 
(a) Sell, lease, transfer or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its properties and assets to
any Person;
 
(b) Consolidate with or merge into any other Person (other than a merger of a
Subsidiary into, or a consolidation of a Subsidiary with, the Borrower), unless:
 
(i) immediately before and after giving effect thereto, no Change in Control
shall have occurred and no Default or Event of Default shall exist;
 
(ii) immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such
merger, consolidation or acquisition, as the case may be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;
 
(iii) the Borrower shall be the surviving entity thereof or, in the event the
Borrower shall not be the surviving entity thereof, each of the following
conditions shall be satisfied: (1) such surviving entity shall be organized in a
State of the United States with substantially all of its assets and businesses
located and conducted in the United States and (2) the Administrative Agent
shall have received (A) a certificate signed by a duly authorized officer of the
Borrower, in form and substance satisfactory to the Administrative Agent, (x)
attaching a true and complete copy of each agreement, instrument or other
document effecting such merger, consolidation or
 
 
-51-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
acquisition, together with an agreement signed on behalf of such surviving
entity pursuant to which such surviving entity shall have expressly assumed all
of the indebtedness, liabilities and other obligations of the Borrower under and
in accordance with the Loan Documents, and (y) certifying that such merger,
consolidation or acquisition has been consummated in accordance with such
agreements, instruments or other documents referred to in the immediately
preceding clause (x), and (B) such documents, legal opinions and certificates as
the Administrative Agent shall reasonably request relating to the organization,
existence and, if applicable, good standing of such surviving entity, the
authorization of such merger, consolidation or acquisition and any other legal
matters relating to such surviving entity, the assumption agreement referred to
in the immediately preceding clause (x) or such merger, consolidation or
acquisition; and
 
(iv) the Administrative Agent and the Lenders shall have received a certificate
signed by a duly authorized officer of the Borrower identifying the Person to be
merged with or into, consolidated with, or acquired by, the Borrower, and
certifying as to each of the matters set forth in subclauses (i) through (iii)
of this clause (b).
 
Section 7.3 Financial Covenant.  The Borrower will not permit its Total
Indebtedness to be greater than 65% of Total Capitalization as of the end of any
fiscal quarter or fiscal year end.
 
 
ARTICLE 8.
 
 
EVENTS OF DEFAULT
 
If any of the following events (each an “Event of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.3 (with respect to the Borrower’s existence),
Section 6.10, Section 7.2 or Section 7.3;
 
 
-52-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 7.1 and such failure shall continue unremedied
for a period of ten (10) days after the Borrower shall have obtained knowledge
thereof;
 
(f) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b), (d) or (e) of this Article), and such
failure shall continue unremedied for a period of 30 days after the Borrower
shall have obtained knowledge thereof;
 
(g) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect to any Material
Obligations, when and as the same shall become due and payable and after the
expiration of any applicable grace period, provided that this clause (g) shall
not apply to any Indebtedness of a Finsub or a Receivables SPC so long as there
is no recourse with respect to such Indebtedness to the Borrower or any of its
Subsidiaries;
 
(h) any event or condition occurs that results in any Material Obligations
becoming due prior to their scheduled maturity or payment date, or that enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become due prior to their
scheduled maturity or payment date or to require the prepayment, repurchase,
redemption or defeasance thereof prior to their scheduled maturity or payment
date (in each case after giving effect to any applicable cure period), provided
that this clause (h) shall not apply to (i) Indebtedness that becomes due as a
result of a notice of voluntary prepayment or redemption delivered by the
Borrower or a Subsidiary, (ii) secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, (iii) intercompany indebtedness, (iv) the exercise of any
contractual right to cause the prepayment of any Material Obligations (other
than the exercise of a remedy for an event of default under the applicable
contract or agreement), or (v) any Indebtedness of a Finsub or a Receivables SPC
so long as there is no recourse with respect to such Indebtedness to the
Borrower or any of its Subsidiaries;
 
(i) except as permitted by Section 6.3 with respect to Subsidiaries, the
Borrower or any of its Subsidiaries shall (i) suspend or discontinue its
business, (ii) make an assignment for the benefit of creditors, (iii) generally
not pay its debts as such debts become due, (iv) admit in writing its inability
to pay its debts as they become due, (v) file a voluntary petition in
bankruptcy, (vi) become insolvent (however such insolvency shall be evidenced),
(vii) file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment of debt, liquidation or dissolution or
similar relief under any present or future statute, law or regulation of any
jurisdiction, (viii) petition or apply to any tribunal for any receiver,
custodian or any trustee for any substantial part of its property, (ix) be the
subject of any such proceeding filed against it which remains undismissed for a
period of 45 days, (x) file any answer admitting or not contesting the material
allegations of any such petition filed against it or any order, judgment or
decree approving such petition in any such proceeding, (xi) seek, approve,
consent to, or acquiesce in any such proceeding, or in the appointment of any
trustee, receiver, sequestrator, custodian, liquidator, or fiscal agent for it,
or any substantial part of its property, or an order is entered appointing any
such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 45 days, or (xii) take any formal action for the purpose
of effecting any of the foregoing or looking to the liquidation or dissolution
of the Borrower or any of its Subsidiaries;
 
(j) an order for relief is entered under the United States bankruptcy laws or
any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any of its
 
 
-53-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Subsidiaries bankrupt or insolvent, (ii) approving as properly filed a petition
seeking reorganization, liquidation, arrangement, adjustment or composition of
or in respect of Borrower or any of its Subsidiaries under the United States
bankruptcy laws or any other applicable Federal or state law, (iii) appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Borrower or any of its Subsidiaries or of any
substantial part of the property thereof, or (iv) ordering the winding up or
liquidation of the affairs of the Borrower or any of its Subsidiaries, and any
such decree or order continues unstayed and in effect for a period of 45 days;
 
(k) one or more judgments or decrees against the Borrower or any of its
Subsidiaries or any combination thereof aggregating in excess of $50,000,000,
which judgment or decree (i) shall not be fully covered by insurance after
taking into account any applicable deductibles and (ii) shall remain unpaid,
unstayed on appeal, undischarged, unbonded or undismissed for a period of at
least 30 consecutive days;
 
(l) any Loan Document shall cease, for any reason, to be in full force and
effect or the Borrower shall so assert in writing or shall disavow any of its
obligations thereunder;
 
(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(n) any authorization or approval or other action by any Governmental Authority
required for the execution, delivery or performance of any Loan Document shall
be terminated, revoked or rescinded or shall otherwise no longer be in full
force and effect; or
 
(o) a Change in Control shall occur or a change in control, fundamental change
or any similar circumstance which, under the Indenture (including any
supplemental indentures thereto but in each case only to the extent that it is
in full force and effect on the relevant date) results in an obligation of the
Borrower to prepay, purchase, offer to purchase, redeem or defease in excess of
$50,000,000 of Indebtedness thereunder.
 
then, and in every such event (other than an event described in clause (i) or
(j) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions
(whether before or after the Effective Date), at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in clause (i)
or (j) of this Article, the Commitments shall automatically terminate
(whether  before or after the Effective Date) and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under the Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
 
 
-54-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
ARTICLE 9.
 
 
THE ADMINISTRATIVE AGENT
 
Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 10.2) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Credit Party
(and, promptly after its receipt of any such notice, it shall give each Credit
Party and the Borrower notice thereof), and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (a) any
statement, warranty or representation made in or in connection with any Loan
Document, (b) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (c) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth therein, (d) the validity, enforceability, effectiveness or genuineness
thereof or any other agreement, instrument or other document or (e) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
-55-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by the Borrower of any rights
hereunder.  The Administrative Agent and any such sub agent may perform any and
all its duties and exercise its rights and powers through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub agent and to the Related Parties of the Administrative
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right, with the consent of the Borrower (such
consent not to be unreasonably withheld and not to be required during the
existence of an Event of Default), to appoint a successor, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States or any State thereof and having a combined capital, surplus, and
undivided profits of at least $100,000,000. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the Credit
Parties, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Credit Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.
 
Anything herein to the contrary notwithstanding, none of the Book Runner,
Arrangers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder.
 
 
-56-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 10.
 
 
MISCELLANEOUS
 
Section 10.1 Notices.
 
(i) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (or e-mail in
accordance with Section 10.1(b) below) as follows:
 
(ii) if to the Borrower, to it at 2030 Donahue Ferry Road, Pineville, LA 71360
5226; Attention: Michael Sawrie (Telephone: (318) 484-7589; Facsimile:
(318) 484-7697; e-mail: mike.sawrie@cleco.com), website www.cleco.com;
 
(iii) if to the Administrative Agent, or JPMorgan Chase as Issuing Bank, to it
at its Loan and Agency Services Group, 10 S. Dearborn Street, Floor 07, Chicago,
Illinois 60603, Attention of: Teresita Siao (Telephone No. 312-385-7051;
Facsimile No. 312-385-7096, with a copy to (888) 208-7168), e-mail:
jpm.agency.servicing.6@jpmchase.com); and
 
(iv) if to any other Credit Party, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b) Electronic Communications.  Notices and other communications to the Credit
Parties hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Credit Party pursuant to Article 2 if such Credit Party
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day
 
 
-57-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
 
(c) Change of Address, Etc.  Any party hereto may change its address or
facsimile number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto.
 
Section 10.2 Waivers; Amendments.
 
(a) No failure or delay by any Credit Party in exercising any right or power
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Credit Parties under the Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan and/or the issuance, amendment, extension or renewal of a
Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether any Credit Party may have had notice or knowledge of such Default at
the time.
 
(b) Neither any Loan Document nor any provision thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender or increase the Letter of Credit Commitment
without the consent of the Issuing Bank, (ii) reduce the principal amount of any
Loan or any reimbursement obligation with respect to a LC Disbursement, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of payment of any reimbursement obligation with
respect to an LC Disbursement, or the date of any interest or any fees payable
under the Loan Documents, or reduce the amount of, waive or excuse any such
payment, or postpone the stated termination or expiration of the Commitments
without the written consent of each Credit Party affected thereby, (iv) change
any provision hereof in a manner that would alter the pro rata sharing of
payments required by Section 2.9(b) or 2.9(c) or the pro rata reduction of
Commitments required by Section 2.5(c), without the written consent of each
Credit Party affected thereby, and (v) change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, or change the currency in which Loans are to be made, Letters of
Credit are to be issued or payment under the Loan Documents is to be made, or
add additional borrowers, without the written consent of each Lender, and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as applicable.
 
 
 
-58-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Section 10.3 Expenses; Indemnity; Damage Waiver.
 
(a) Cost and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of each Loan
Document or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated thereby shall be consummated),
(ii) all reasonable out-of-pocket costs and expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket costs and expenses incurred by any Credit Party, including the
reasonable fees, charges and disbursements of any counsel for any Credit Party
and any consultant or expert witness fees and expenses, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
costs and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b) Indemnification by the Borrower.  The Borrower shall indemnify each Credit
Party and each Related Party thereof (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof including
any refusal of the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a breach in bad faith by such Indemnitee or arising solely
from claims between or among one or more Indemnitees.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or the Issuing Bank
under paragraph (a) or (b) of this Section (and without limiting the Borrower’s
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as applicable, an amount equal to the product of such
unpaid amount multiplied by a fraction, the numerator of which is the sum of
such Lender’s unused Commitment plus the outstanding principal balance of such
Lender’s Loans and such Lender’s LC Exposure and the denominator of which is the
sum of the unused Commitments plus the outstanding principal balance of all
Lenders Loans and the LC Exposure of all Lenders (in each case determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
or, in the event that no Lender shall have any unused Commitments, outstanding
Loans or LC Exposure at such time, as of the last time at which any Lender had
any unused Commitments, outstanding Loans or
 
 
-59-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
LC Exposure), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as applicable, was incurred by or asserted
against the Administrative Agent or the Issuing Bank, as applicable, in its
capacity as such.
 
(d) Waiver of Consequential Damages, etc.  To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the Transactions or any Loan
or any Letter of Credit or the use of the proceeds thereof.
 
(e) Payments.  All amounts due under this Section shall be payable promptly but
in no event later than ten days after written demand therefor.
 
Section 10.4 Successors and Assigns
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each Credit Party) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may (and if demanded by Borrower
pursuant to Section 3.8 shall to the extent required thereby) at any time assign
to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans and obligations in respect of its LC Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans and obligations in respect of its LC Exposure
at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B) In any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as
 
 
-60-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
of the Trade Date) shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii) Required Consents.  For each such assignment:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of an unfunded
or revolving facility if such assignment is to an Eligible Assignee that is not
a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and
 
(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, and the Eligible Assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.5, 3.6, 3.7 and 10.3 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of
 
 
-61-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, but
with notice to, the Borrower and the Administrative Agent (provided that any
failure to give such notice shall not impair the effectiveness of such
participation except as expressly provided in paragraph (e) of this Section),
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any Note for all purposes of this Agreement and (iv) the Borrower,
the Administrative Agent and each Credit Party shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Notwithstanding the foregoing, in no event may
a participation be granted to any entity which is not a commercial bank, finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership or other entity) engaged generally in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business without the express prior written consent of the Borrower.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following matters
described in clauses (ii) and (iii) of the first proviso in Section 10.2(b) that
directly affects such Participant. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.5, 3.6 and 3.7 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
but (x) shall not be entitled to recover greater amounts under any such Section
than the selling Lender would be entitled to recover and (y) shall be subject to
replacement by the Borrower under Section 3.8 to the same extent as if it were a
Lender; provided that such replacement Participant shall be a commercial bank,
finance company, insurance company or other financial institution or fund
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.8 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.10(c) as though it
were a Lender.
 
 
 
-62-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Each Lender that sells a participating interest in any Loan or other interest to
a Participant shall, as agent of the Borrower solely for the purpose of this
Section 10.4, record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests; provided that no Lender
shall have any obligation to disclose all or any portion of such participant
register to the Borrower or any other Person (other than the identity of any
Participant pursuant to the first paragraph of this subsection (d), but
including any information relating to a Participant’s interest in the Loans or
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that the Loans are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.5 or 3.7 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.7 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.7(c) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Notwithstanding any provision in this Section 10.4 to the contrary, if any
Lender becomes a Defaulting Lender, then the provisions of Section 2.10 shall
apply for so long as such Lender is a Defaulting Lender.
 
Section 10.5 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans and the issuance of any Letter of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any LC
Disbursement or any fee or any other amount payable under the Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.  The provisions of Sections 3.5,
3.6, 3.7, 10.3, 10.9, 10.10 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the LC Disbursements, the expiration or
termination of the Letters of Credit and the termination of the Commitments or
the termination of this Agreement or any provision hereof.
 
Section 10.6 Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to any Credit Party or
the syndication of the credit facility established hereunder constitute the
entire contract among the parties relating to
 
 
-63-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.1, this Agreement shall become effective as of the date
set forth in the preamble to this Agreement when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.  Delivery of
an executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
Section 10.7 Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
Section 10.8 Right of Set-off.  If an Event of Default shall have occurred and
be continuing, and the acceleration of the obligations owing in connection with
the Loan Documents, or at any time upon the occurrence and during the
continuance of an Event of Default under clause (a) of Article 8, each of the
Lenders and their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by it to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement and
the other Loan Documents held by it, irrespective of whether or not it shall
have made any demand therefor and although such obligations may be
unmatured.  The rights of each of the Lenders and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of set-off) that it may have.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set off and application.
 
Section 10.9 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by applicable law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent or any other
 
 
 
-64-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
Credit Party may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against the Borrower, or any of its
property, in the courts of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
(d) The Borrower irrevocably consents to service of process in the manner
provided for notices in Section 10.1.  Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.


 
Section 10.10 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
RELATING TO THIS CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 10.11 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 10.12 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or LC
Disbursement, together with all fees, charges and other amounts that are treated
as interest thereon under applicable law (collectively the “charges”), shall
exceed the maximum lawful rate (the “maximum rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding an interest in such
Loan or LC Disbursement in accordance with applicable law, the rate of interest
payable in respect of such Loan or LC Disbursement hereunder, together with all
of the charges payable in respect thereof, shall be limited to the maximum rate
and, to the extent lawful, the interest and the charges that would have been
payable in respect of such Loan or LC Disbursement but were not payable as a
result of the operation of this Section shall be cumulated, and the interest and
the charges payable to such Lender in respect of other Loans or LC Disbursements
or periods shall be increased (but not above the maximum rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.
 
Section 10.13 Advertisement.  The Borrower hereby authorizes each of JPMorgan
Chase to publish the name of the Borrower and the amount of the financing
evidenced hereby in any “tombstone” or comparable advertisement which JPMorgan
Chase elects to publish.  In addition, the
 
 
 
-65-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
Borrower agrees that JPMorgan Chase may provide lending industry trade
organizations with information necessary and customary for inclusion in league
table measurements after the Effective Date.
 
Section 10.14 USA Patriot Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.
 
Section 10.15 Treatment of Certain Information.  Each Credit Party agrees to use
reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of the same nature, all
confidential, proprietary or non-public information supplied by the Borrower or
any Subsidiary pursuant to this Agreement relating to the Borrower, such
Subsidiary or their respective businesses, including, without limitation, any
financial statement, financial projections or forecasts, budget, Compliance
Certificate, audit report, management letter or accountants’ certification
delivered hereunder (“Information”), provided that nothing herein shall limit
the disclosure of any information (a) to any of its respective Related Parties
that needs to know such information, (b) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, or requested by
any bank regulatory authority, (c) on a confidential basis, to any bona fide or
potential assignee or participant in connection with the contemplated assignment
or participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the Borrower and its obligations
(provided, such assignees, participants, counterparties and advisors are advised
of and agree to be bound by either the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15), (d) to auditors,
accountants, consultants and advisors, and any analogous counterpart thereof,
(e) to any other Credit Party, (f) in connection with any litigation to which
any one or more of the Credit Parties is a party, (g) to the extent such
information (A) becomes publicly available other than as a result of a breach of
this Agreement, (B) becomes available to any of the Credit Parties on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates or (C) was available to the Credit Parties on a non-confidential
basis prior to its disclosure to any of them by the Borrower or any of its
Affiliates; and (h) to the extent the Borrower shall have consented to such
disclosure in writing.
 
Section 10.16 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, their stockholders
and/or their affiliates.  The Borrower agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and such Borrower, its stockholders or its affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly
 
 
-66-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
set forth in the Loan Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other Person. The Borrower acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.
 


 
[Signature pages follow]
 
 
 
 
-67-
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
 
CLECO POWER LLC
   
By:           /s/  Charles A. Mannix
Name:           Charles A. Mannix     
Title:           Vice President - Tax & Treasurer

 
 
 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
individually, as Issuing Bank, and as
Administrative Agent
 
 
   
By:           /s/  Helen D. Davis
Name:           Helen D. Davis    
Title:           Authorized Officer



 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 
 


CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, individually, and as a
Syndication Agent
 
 
   
By:           /s/  Dixon Schultz
Name:           Dixon Schultz 
Title:           Director            
   
By:           /s/  Sharada Manne
Name:           Sharada Manne  
Title:           Director                
 

 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 

 
KEYBANK NATIONAL ASSOCIATION,
individually, and as a Syndication Agent
 
   
By:           /s/  Paul J. Pace         
Name:           Paul J. Pace            
Title:           Senior Vice President

 
 

 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 


DEUTSCHE BANK AG NEW YORK
BRANCH, individually, and as a Documentation
Agent
 
 
   
By:           /s/  Frederick Laird   
Name:           Frederick Laird         
Title:           Managing Director   
   
By:           /s/  Stefan Freckmann
Name:           Stefan Freckmann    
Title:           Vice President          
 





 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 
 

 


U.S. BANK NATIONAL ASSOCIATION,
individually, and as a Documentation Agent
 
   
By:           /s/  Paul G. Vastola         
Name:           Paul G. Vastola          
Title:           Vice President              

 
 

 
 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 

 
CAPITAL ONE, N.A.
 
   
By:           /s/  Kermit W. Pharris, Jr.          
Name:           Kermit W. Pharris, Jr.                
Title:           Vice President             

 
 

 


 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.
 
   
By:           /s/  Justin Martin         
Name:           Justin Martin               
Title:           Vice President              





 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 



WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
   
By:           /s/  Keith Luettel                                    
Name:           Keith Luettel                                     
Title:           Wells Fargo Bank, National Association

 
 
 

 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 



REGIONS BANK
 
   
By:           /s/  Donald G. Jones                                   
Name:           Donald G. Jones                                    
Title:           Vice President – Sr. Relationship Manager

 

 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 



CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH
 
   
By:           /s/  Shaheen Malik         
Name:           Shaheen Malik          
Title:           Vice President            

 

 


 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 




HANCOCK BANK
 
   
By:           /s/  Larry Attenhofer         
Name:           Larry Attenhofer          
Title:           Senior Vice President      

 
 


 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 






GOLDMAN SACHS BANK USA
 
   
By:           /s/  Mark Walton         
Name:           Mark Walton           
Title:           Authorized Signatory  

 
 
 


 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 






WHITNEY NATIONAL BANK
 
   
By:           /s/  Eric B. Goebel         
Name:            Eric B. Goebel         
Title:           Vice President             

 
 

 
 
Cleco Power LLC Credit Agreement 

--------------------------------------------------------------------------------

 







CLECO POWER LLC CREDIT AGREEMENT
SCHEDULE 2.1


 
LIST OF COMMITMENTS
 


 
Lender
Commitment
J P Morgan Chase Bank, N.A.
$60,000,000
KeyBank National Association
$42,000,000
Credit Agricole Corporate and Investment Bank
$42,000,000
U.S. Bank National Association
$24,000,000
Deutsche Bank AG New York Branch
$24,000,000
Capital One, N.A.
$18,000,000
Bank of America, N.A.
$18,000,000
Wells Fargo Bank, National Association
$18,000,000
Regions Bank
$18,000,000
Credit Suisse AG, Cayman Islands Branch
$9,000,000
Hancock Bank
$9,000,000
Goldman Sachs Bank USA
$9,000,000
Whitney National Bank
$9,000,000
Total
$300,000,000



 
 
 

--------------------------------------------------------------------------------

 
 
 
 
CLECO POWER LLC CREDIT AGREEMENT
SCHEDULE 4.5/4.6
 
DISCLOSED MATTERS
 
Litigation and Regulatory Matters (Credit Agreement Section 4.5):
 
None, except as otherwise set forth in the definition of Disclosed Matters in
Section 1.1 of the Credit Agreement.
 
Environmental Matters (Credit Agreement Section 4.6):
 
None, except as otherwise set forth in the definition of Disclosed Matters in
Section 1.1 of the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
CLECO POWER LLC CREDIT AGREEMENT
SCHEDULE 4.12
 
 
LIST OF SUBSIDIARIES
 


Subsidiary:
Person Owning Equity
Interests of such
Subsidiary:
Percentage of Issued and
Outstanding Equity Interests
Owned by such Person:
Cleco Katrina/Rita Hurricane Recovery Funding LLC
Cleco Power LLC
100%



 
 
 

--------------------------------------------------------------------------------

 
 
 
CLECO POWER LLC EXHIBIT A
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, modified or
otherwise supplemented from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the][each] Assignee.  The standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit included in such facilities
and, to the extent permitted to be assigned under applicable law, all claims
(including without limitation contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) other than claims for indemnification or reimbursement with
respect to any period prior to Effective Date (the “Assigned Interest”).  Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.              Assignor:                            


2.              Assignee:                           [and is an Affiliate of
Assignor]
 
3.     Borrower:   Cleco Power LLC

4.              Administrative Agent:  JPMorgan Chase Bank, N.A.
 
 

--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
3 Select as appropriate.
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 
 
Cleco Power LLC Assignment and Assumption

--------------------------------------------------------------------------------

 
 
5.           Credit Agreement:   Credit Agreement, dated as of November 23,
2010, among the Borrower, the Lenders party thereto, Crédit Agricole Corporate
and Investment Bank and KeyBank National Association as syndication agents
thereunder, Deutsche Bank AG New York Branch and U.S. Bank National Association,
as documentation agents thereunder, and the Administrative Agent.
 
 
 
 
 
Cleco Power LLC Assignment and Assumption

--------------------------------------------------------------------------------

 
 
 
6.           Assigned Interest:
Assignor[s]5
Assignee[s]6
Facility
Assigned
Aggregate Amount of
Commitment/Loans for all Lenders7
Amount of Commitment/Loans
Assigned8
Percentage Assigned
of Commitment/Loans8
   
Revolving
$
$
____%



7.              Trade
Date:                                                                                               9
Effective Date: ____________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
By:
Title:



[Consented to and]10 Accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
Title:




[Consented to:]11
[NAME OF RELEVANT PARTY]
By:
Title:



--------------------------------------------------------------------------------

 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
9 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
 
10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
 
11To be added only if the consent of the Borrower and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.
 
 
 
Cleco Power LLC Assignment and Assumption

--------------------------------------------------------------------------------

 
 
ANNEX 1
TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. The Assignor and Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one
 
 
 
Cleco Power LLC Assignment and Assumption

--------------------------------------------------------------------------------

 
 
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
Cleco Power LLC Assignment and Assumption

--------------------------------------------------------------------------------

 
 
 
CLECO POWER LLC EXHIBIT B
 
FORM OF CREDIT REQUEST
 
[Date]
 
JPMorgan Chase Bank, N.A., as Administrative Agent
10 S. Dearborn, Floor 07
Chicago, IL 60603
Attention: Teresita Siao


Reference is made to the Credit Agreement, dated as of November 23, 2010, by and
among Cleco Power LLC (the “Borrower”), the Lenders party thereto, Crédit
Agricole Corporate and Investment Bank and KeyBank National Association, as
syndication agents thereunder, Deutsche Bank AG New York Branch and U.S. Bank
National Association, as documentation agents thereunder, and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Capitalized terms used herein that are
defined in the Credit Agreement shall have the meanings therein defined.
 
1.           Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower
hereby gives notice of its intention to borrow Borrowings in an aggregate
principal amount of $ ________on ______ __, 200__, which Borrowing(s) shall
consist of the following Types:
 
Type of Borrowing (ABR
or Eurodollar)
Amount
Interest Period for
Eurodollar Advances
                       



2.           Pursuant to Sections 2.8 and 5.2 of the Credit Agreement, the
Borrower hereby requests that the Issuing Bank [issue, amend, renew or extend]
Letter(s) of Credit on ______ __, 200_, in accordance with the information
annexed hereto (attach additional sheets if necessary).
 
3.           The Borrower hereby certifies that on the date hereof and on the
Borrowing Date set forth above, and after giving effect to the Loans and Letters
of Credit requested hereby, there exists and shall exist no Default and each of
the representations and warranties contained in each Loan Document (other than
the representations and warranties in Section 4.4(b), Section 4.5, and Section
4.6 of the Credit Agreement) is and shall be true and correct in all material
respects, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct at such earlier date.
 
4.           The location and number of the Borrower’s account to which funds
are to be disbursed is as follows:  [Insert Wire Instructions]
 
 
Cleco Power LLC Credit Request

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower has caused this Credit Request to be executed
by its authorized signatory as of the date and year first written above.
 
CLECO POWER LLC
 
 
 
By:
 
Name:
 
Title:

 
 
 
Cleco Power LLC Credit Request

--------------------------------------------------------------------------------

 

 
CLECO POWER LLC EXHIBIT C
 
FORM OF NOTE
 


 
____________, 2010
 
FOR VALUE RECEIVED, the undersigned, Cleco Power LLC, a Louisiana limited
liability company (the “Borrower”), hereby promises to pay to the order of
[_____] (the “Lender”) the unpaid principal amount of the Loans made by the
Lender to the Borrower, in the amounts and at the times set forth in the Credit
Agreement, dated as of November 23, 2010 among the Borrower, the Lenders party
thereto, Crédit Agricole Corporate and Investment Bank and KeyBank National
Association, as syndication agents thereunder, Deutsche Bank AG New York Branch
and U.S. Bank National Association, as documentation agents thereunder, and
JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and to pay interest from the date hereof on the principal balance of such Loans
from time to time outstanding at the rate or rates and at the times set forth in
the Credit Agreement, in each case at the office of the Administrative Agent
located at Ten South Dearborn Street, Chicago, Illinois, or at such other place
as the Administrative Agent may specify from time to time, in lawful money of
the United States in immediately available funds.  Terms not otherwise defined
herein but defined in the Credit Agreement are used herein with the same
meanings.
 
The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement.  This Note is subject to, and
shall be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits and security set forth in the Loan Documents.
 
The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of each
Loan made by the Lender to the Borrower, (ii) the Type and amount thereof, (iii)
the interest rate (without regard to the Applicable Margin) and Interest Period
applicable to each Eurodollar Loan and (iv) the date and amount of each
conversion of, and each payment or prepayment of the principal of, any such
Loan.  The entries made on such Schedule shall be prima facie evidence of the
existence and amounts of the obligations recorded thereon, provided that the
failure to so record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
the Credit Agreement.
 
Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.
 
Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party.  The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents.  No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Neither this Note nor any provision hereof may be waived,
amended or
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 
modified, nor shall any departure therefrom be consented to, except pursuant to
a written agreement entered into between the Borrower and the Lender with
respect to which such waiver, amendment, modification or consent is to apply,
subject to any consent required in accordance with Section 10.2 of the Credit
Agreement.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
 
All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.
 
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Note or the other
Loan Documents, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court.  The Borrower, and by
accepting this Note, the Lender, agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Note shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Note or the other Loan Documents against
the Borrower, or any of its property, in the courts of any jurisdiction.
 
The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph
hereof.  The Borrower, and by accepting this Note, the Lender, hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein.  Nothing herein
will affect the right of the Lender to serve process in any other manner
permitted by law.
 
THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, EACH HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR RELATING TO THIS NOTE.  THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT SUCH LENDER HAS BEEN
INDUCED TO ACCEPT THIS NOTE AND ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
 
 
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 


 
CLECO POWER LLC
 
 
 
By:
 
Name:
 
Title:

 
 
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 

 
SCHEDULE TO NOTE
 
Date
Type of Loan
Amount of Loan
Amount of principal converted, paid or prepaid
Interest Rate on Eurodollar Loans
Interest Period for Eurodollar Loans
Notation
Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                         

 
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 
 
CLECO POWER LLC EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
I, ______________, do hereby certify that I am the ______________ of Cleco Power
LLC (the “Borrower”), and that, as such, I am duly authorized to execute and
deliver this Compliance Certificate on the Borrower’s behalf pursuant to Section
6.1(c) of the Credit Agreement, dated as of November 23, 2010 among the
Borrower, the Lenders party thereto, Crédit Agricole Corporate and Investment
Bank and KeyBank National Association, as syndication agents thereunder,
Deutsche Bank AG New York Branch and U.S. Bank National Association, as
documentation agents thereunder, and JPMorgan Chase Bank, N.A., as
Administrative Agent (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”).  Capitalized terms used
herein which are not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
I hereby certify that:
 
1.           To the best of my knowledge, all financial statements delivered
herewith have been prepared in accordance with GAAP.  There have been no changes
in GAAP pertinent to the Borrower or in the application thereof to Borrower and
that affects the computation of any financial covenant set forth in Section 7.7
of the Credit Agreement, since the date of the audited financial statements
referred to in Section 4.4(a) of the Credit Agreement, [, except as follows:]12
 
2.           There existed no Default on the last day of the fiscal quarter
ended _________, 200__, and there exists no Default as of the date hereof [,
except as follows13]
 
3.           Attached are true and correct calculations demonstrating compliance
with Section 7.7 of the Credit Agreement as of the fiscal quarter ended
_________, 200__ (the “Quarter”).
 
IN WITNESS WHEREOF, I have executed this Compliance Certificate on this ___ day
of ________________, 200__.
 



--------------------------------------------------------------------------------

 
12 Specify each such change and the effect thereof on the financial statements
accompanying this Compliance Certificate as set forth in Section 1.4 of the
Credit Agreement.
 
 
13 Specify all such violations, conditions and events, the nature and status
thereof and any action taken or proposed to be taken with respect thereto.
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 
Section 7.7
 
Ratio of Total Indebtedness to Total Capitalization14
 
Item 1.
Sum of all Indebtedness
$                                       
Item 2.
Unamortized premium and discount (as such term is used in the Financial
Statements)
$                                       
Item 3.
Total Indebtedness (Item 1 minus Item 2)
$                                       
Item 4.
Preferred Equity Interests
$                                       
Item 5.
Common Equity Interests and any premium on capital stock thereon (as such term
is used in the Financial Statements) excluding accumulated other comprehensive
income or loss
$                                      
Item 6.
Retained earnings
$                                       
Item 7.
Sum of Items 3, 4, 5 and 6
$                                       
Item 8.
Stock of the Borrower acquired by the Borrower and stock of a Subsidiary
acquired by such Subsidiary
$                                      
Item 9.
Total Capitalization (Item 7 minus Item 8)
$                                       
Item 10.
Ratio of Total Indebtedness to Total Capitalization (Item 3 divided by Item 9)
_.__:  1.00
 
Maximum permitted ratio
0.65:1.00

 
 



--------------------------------------------------------------------------------

 
14 Each of the computations is based on the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 
 
CLECO POWER LLC EXHIBIT E
 
FORM OF INCREASE SUPPLEMENT
 
INCREASE SUPPLEMENT, dated as of __________________, 200__ to the Credit
Agreement, dated as of November 23, 2010, by and among Cleco Power LLC, a
Louisiana limited liability company (the “Borrower”), the Lenders party thereto,
Crédit Agricole Corporate and Investment Bank and KeyBank National Association,
as syndication agents thereunder, Deutsche Bank AG New York Branch and U.S. Bank
National Association, as documentation agents thereunder, and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein that are defined in the
Credit Agreement shall have the meanings therein defined.
 
1.           Pursuant to Section 2.5(d) of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate Commitments from
$________________ to $________________.
 
2.           Each of the following Lenders (each an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its Commitment as follows:
 
Name of Lender
Commitment
(after giving effect to the
Increase)
 
$
 
$
   



3.           Each of the following Persons (each a “Proposed Lender”) has been
invited by the Borrower, and has agreed, subject to the terms hereof, to become
a “Lender” under the Credit Agreement with a Commitment in the amount set forth
below:
 
Name of Lender
Commitment
 
$
 
$
 
$



4.           The Borrower hereby represents and warrants to the Administrative
Agent, each Lender and each such Person that immediately before and after giving
effect to the Increase, no Default exists or would exist under the Loan
Documents.
 
5.           Pursuant to Section 2.5(d) of the Credit Agreement, by execution
and delivery of this Increase Supplement, together with the satisfaction of all
of the requirements set forth in clauses (i) through (v) of such Section 2.5(d)
(the date of such satisfaction being the “Increase Effective Date”), (i) each of
the Increasing Lenders shall have, on and as of the Increase Effective Date of
the Increase, a Commitment equal to the amount set forth above next to its name,
and (ii) each such Proposed Lender as of the Increase Effective Date shall be
deemed to be a “Lender” under, and as such term is defined in, the Credit
Agreement, and shall have a Commitment equal to the amount set forth above next
to its name.
 
 
Cleco Power LLC Note

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Increase Supplement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.
 


 
CLECO POWER LLC
 
 
 
By:
 
Name:
 
Title:

 


 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
By:
 
Name:
 
Title:


 
 
[INCREASING LENDER]
 
 
 
 
By:
 
Name:
 
Title:

 


 
[PROPOSED LENDER]
 
 
 
 
By:
 
Name:
 
Title:

 
 

 
Cleco Power LLC Note
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------